Exhibit 10.1

 

 

 

Published CUSIP Number: G3323MAA6

CREDIT AGREEMENT

Dated as of May 22, 2014

among

FABRINET,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

THE LENDERS PARTY HERETO

BANK OF AMERICA MERRILL LYNCH,

as Sole Lead Arranger and Sole Bookrunner

HSBC BANK USA, N.A.

as Syndication Agent

SUNTRUST BANK and SILICON VALLEY BANK

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      31   

1.03

  Accounting Terms      31   

1.04

  Rounding      32   

1.05

  Times of Day      32   

1.06

  UCC Terms      32   

1.07

  Rates      32    ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS      33   

2.01

  Loans      33   

2.02

  Credit Extensions, Conversions and Continuations of Loans      33   

2.03

  Prepayments      34   

2.04

  Termination or Reduction of Commitments      35   

2.05

  Repayment of Loans      36   

2.06

  Interest and Default Rate      37   

2.07

  Fees      37   

2.08

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     38   

2.09

  Evidence of Debt      39   

2.10

  Payments Generally; Administrative Agent’s Clawback      39   

2.11

  Sharing of Payments by Lenders      41   

2.12

  Defaulting Lenders      42   

2.13

  Designated Lenders      43   

2.14

  Increase in Revolving Facility      43    ARTICLE III TAXES, YIELD PROTECTION
AND ILLEGALITY      44   

3.01

  Taxes      44   

3.02

  Illegality and Designated Lenders      47   

3.03

  Inability to Determine Rates      48   

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      48   

3.05

  Compensation for Losses      50   

3.06

  Mitigation Obligations; Replacement of Lenders      50   

3.07

  Survival      51    ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     
51   

4.01

  Conditions of Initial Credit Extension      51   

4.02

  Conditions to all Credit Extensions      53    ARTICLE V REPRESENTATIONS AND
WARRANTIES      54   

5.01

  Existence, Qualification and Power      54   

5.02

  Authorization; No Contravention      54   

 

i



--------------------------------------------------------------------------------

5.03

  Governmental Authorization; Other Consents      55   

5.04

  Binding Effect      55   

5.05

  Financial Statements; No Material Adverse Effect      55   

5.06

  Litigation      56   

5.07

  No Default      56   

5.08

  Ownership of Property      56   

5.09

  Insurance      56   

5.10

  Taxes      56   

5.11

  ERISA Compliance      57   

5.12

  Margin Regulations; Investment Company Act      58   

5.13

  Disclosure      58   

5.14

  Compliance with Laws      58   

5.15

  Solvency      59   

5.16

  Casualty, Etc.      59   

5.17

  Sanctions Concerns      59   

5.18

  Responsible Officers      59   

5.19

  Subsidiaries; Equity Interests; Loan Parties      59   

5.20

  Collateral Representations      60   

5.21

  Designation as Senior Indebtedness      61   

5.22

  Intellectual Property; Licenses, Etc.      61   

5.23

  Labor Matters      61   

5.24

  Representations as to Foreign Obligors      61    ARTICLE VI AFFIRMATIVE
COVENANTS      62   

6.01

  Financial Statements      62   

6.02

  Certificates; Other Information      63   

6.03

  Notices      65   

6.04

  Payment of Obligations      66   

6.05

  Preservation of Existence, Etc.      66   

6.06

  Maintenance of Properties      66   

6.07

  Maintenance of Insurance      66   

6.08

  Compliance with Laws      67   

6.09

  Books and Records      67   

6.10

  Inspection Rights      67   

6.11

  Use of Proceeds      68   

6.12

  Material Contracts      68   

6.13

  Covenant to Guarantee Obligations      68   

6.14

  Covenant to Give Security      68   

6.15

  Further Assurances      69   

6.16

  Compliance with Environmental Laws      70   

6.17

  Approvals and Authorizations      70   

6.18

  Post-Closing Obligations      70   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII NEGATIVE COVENANTS      70   

7.01

  Liens      70   

7.02

  Indebtedness      73   

7.03

  Investments      74   

7.04

  Fundamental Changes      75   

7.05

  Dispositions      76   

7.06

  Restricted Payments      77   

7.07

  Change in Nature of Business      78   

7.08

  Transactions with Affiliates      78   

7.09

  Burdensome Agreements      78   

7.10

  Use of Proceeds      79   

7.11

  Financial Covenants      79   

7.12

  Capital Expenditures      79   

7.13

  Amendments of Organization Documents; Fiscal Year; Legal Name, Jurisdiction of
Formation; Form of Entity and Accounting Changes      80   

7.14

  Sale and Leaseback Transactions      80   

7.15

  Prepayments, Etc. of Indebtedness      80   

7.16

  Amendment, Etc. of Indebtedness      81   

7.17

  Sanctions      81    ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES      81   

8.01

  Events of Default      81   

8.02

  Remedies upon Event of Default      84   

8.03

  Application of Funds      84    ARTICLE IX ADMINISTRATIVE AGENT      85   

9.01

  Appointment and Authority      85   

9.02

  Rights as a Lender      85   

9.03

  Exculpatory Provisions      86   

9.04

  Reliance by Administrative Agent      87   

9.05

  Delegation of Duties      87   

9.06

  Resignation of Administrative Agent      87   

9.07

  Non-Reliance on Administrative Agent and Other Lenders      88   

9.08

  No Other Duties, Etc.      88   

9.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      89   

9.10

  Collateral and Guaranty Matters      90   

9.11

  Secured Cash Management Agreements and Secured Hedge Agreements      91   
ARTICLE X CONTINUING GUARANTY      91   

10.01

  Guaranty      91   

10.02

  Rights of Lenders      92   

10.03

  Certain Waivers      92   

10.04

  Obligations Independent      92   

 

iii



--------------------------------------------------------------------------------

10.05

  Subrogation      92   

10.06

  Termination; Reinstatement      93   

10.07

  Stay of Acceleration      93   

10.08

  Condition of Borrower      93   

10.09

  Appointment of Borrower      93   

10.10

  Right of Contribution      94   

10.11

  Keepwell      94    ARTICLE XI MISCELLANEOUS      94   

11.01

  Amendments, Etc.      94   

11.02

  Notices; Effectiveness; Electronic Communications      96   

11.03

  No Waiver; Cumulative Remedies; Enforcement      98   

11.04

  Expenses; Indemnity; Damage Waiver      98   

11.05

  Payments Set Aside      100   

11.06

  Successors and Assigns      100   

11.07

  Treatment of Certain Information; Confidentiality      104   

11.08

  Right of Setoff      105   

11.09

  Interest Rate Limitation      106   

11.10

  Counterparts; Integration; Effectiveness      106   

11.11

  Survival of Representations and Warranties      106   

11.12

  Severability      106   

11.13

  Replacement of Lenders      107   

11.14

  Governing Law; Jurisdiction; Etc.      107   

11.15

  Waiver of Jury Trial      108   

11.16

  Subordination      109   

11.17

  No Advisory or Fiduciary Responsibility      109   

11.18

  Electronic Execution of Assignments and Certain Other Documents      110   

11.19

  USA PATRIOT Act Notice      110   

 

iv



--------------------------------------------------------------------------------

SCHEDULES TO DISCLOSURE LETTER

 

Schedule 1.01(c)    Responsible Officers Schedule 5.09    Insurance Schedule
5.19(a)    Subsidiaries Schedule 5.19(b)    Loan Parties Schedule 5.20(b)(i)   
Deposit Accounts & Securities Accounts Schedule 5.20(b)(ii)    Electronic
Chattel Paper & Letter-of-Credit Rights Schedule 5.20(c)    Pledged Equity
Interests Schedule 6.14    Excluded Accounts Schedule 7.01    Existing Liens
Schedule 7.02    Existing Indebtedness Schedule 7.03    Existing Investments
Schedule 7.08    Transactions with Affiliates Schedule 7.09    Burdensome
Agreements

ADMINISTRATIVE AGENT PREPARED SCHEDULES

 

Schedule A    Cash Equivalents Schedule 1.01(a)    Certain Addresses for Notices
Schedule 1.01(b)    Initial Commitments and Applicable Percentages Schedule
11.01    Terms and Conditions of Incremental Tranche

EXHIBITS

 

Exhibit A    Form of Administrative Questionnaire Exhibit B    Form of
Assignment and Assumption Exhibit C    Form of Compliance Certificate Exhibit D
   Form of Joinder Agreement Exhibit E    Form of Loan Notice Exhibit F    Form
of Permitted Acquisition Certificate Exhibit G    Form of Revolving Note Exhibit
H    Form of Secured Party Designation Notice Exhibit I    Form of Solvency
Certificate Exhibit K    Form of Term Note Exhibit L    Form of Officer’s
Certificate Exhibit M    Form of Financial Condition Certificate Exhibit N   
Form of Authorization to Share Insurance Information Exhibit O    Form of Notice
of Loan Prepayment

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of May 22, 2014, among FABRINET, an
exempted company incorporated with limited liability in the Cayman Islands (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein), and
BANK OF AMERICA, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Loan Parties in an
aggregate amount of up to $200,000,000.

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Loan Parties on the terms and subject to the conditions
set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the exercise of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
reasonable expenses incurred in connection with enforcement and collection of
the foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that Additional Secured Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor; provided, further that
“Additional Secured Obligations” shall exclude obligations arising from
Permitted Call Spread Swap Agreements.

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a) or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.24(a).

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the
Availability Period in respect of such Facility, such Term Lender’s Term
Commitment at such time and (ii) thereafter, the outstanding principal amount of
such Term Lender’s Term Loans at such time, and (b) in respect of the Revolving
Facility, with respect to any Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) of the Revolving Facility represented
by such Revolving Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.12. If the Commitments of all of the Lenders
to make Loans have been terminated pursuant to Section 8.02, or if the
Commitments have expired, then the Applicable Percentage of each Lender in
respect of the applicable Facility shall be determined based on the Applicable
Percentage of such Lender in respect of such Facility most recently in effect,
giving effect to any subsequent assignments. The Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 1.01(b) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to Section 2.14, as applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Total
Leverage Ratio):

Applicable Rate

 

Level

   Consolidated Total Leverage
Ratio      Eurodollar Rate
Loans     Base Rate Loans     Commitment
Fee (if the
average daily
unused portion
of the
Commitments
< 50%)     Commitment
Fee (if the
average daily
unused portion
of the
Commitments
> 50%)  

1

     < 1.0:1.0         1.75 %      0.75 %      0.25 %      0.35 % 

2

    
  > 1.0:1.0 but
< 1.5:1.0   
        2.00 %      1.00 %      0.30 %      0.40 % 

3

    
  > 1.5:1.0 but
< 2.0:1.0   
        2.25 %      1.25 %      0.35 %      0.45 % 

4

     > 2.0:1.0         2.50 %      1.50 %      0.40 %      0.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance

 

2



--------------------------------------------------------------------------------

Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered, whereupon the Applicable Rate shall be adjusted based on the
calculation of the Consolidated Total Leverage Ratio contained in such
Compliance Certificate. In addition, at all times while the Default Rate is in
effect, the highest rate set forth in each column of the Applicable Rate shall
apply.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Sections 2.07(d) and 2.08(b) and (b) the initial Applicable Rate
shall be as set forth in Pricing Level 1 until the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) for the fiscal year ending June 27, 2014 to the Administrative
Agent. Any adjustment in the Applicable Rate shall be applicable to all Credit
Extensions then existing or subsequently made or issued.

The Applicable Rate set forth above shall be increased as, and to the extent,
required by Sections 2.07(d) and 2.14.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, with respect to any Facility, a Lender
that has a Commitment with respect to such Facility or holds a Loan under such
Facility at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Bank of America, N.A., an Affiliate of Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in its capacity as sole lead arranger and sole
bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease, (c) in
respect of any Securitization Transaction, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment and (d) in respect of any Sale and Leaseback Transaction,
the present value (discounted in accordance with GAAP at the debt rate implied
in the applicable lease) of the capitalized obligations of the lessee for rental
payments during the term of such lease that would appear on a balance sheet of
such Person in accordance with GAAP.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended June 28, 2013, and
the related Consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

3



--------------------------------------------------------------------------------

“Authorization to Share Insurance Information” means the authorization
substantially in the form of Exhibit N (or such other form as required by each
of the Loan Party’s insurance companies).

“Availability Period” means (a) in respect of the Revolving Facility, the period
from and including the Effective Date to the earliest of (i) the Maturity Date
for the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.04, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans pursuant to
Section 8.02 and (b) in respect of the Term Facility, the period from and
including the Effective Date to the earliest of (i) the date that falls one
(1) day before the first anniversary of the Closing Date, (ii) the Maturity Date
for the Term Facility and (iii) the date of termination of the commitments of
the respective Term Lenders to make Term Loans pursuant to Section 8.02.

“Available Amount” means an amount equal to (a) $45,000,000 minus (b) any amount
expended pursuant to Sections 7.03(c) or 7.05(a)in reliance on the Available
Amount plus (c) any amounts invested in reliance on Section 7.03(c)(iv) in any
Subsidiary that, at the time such Investment was made, was not a Loan Party if
such Subsidiary subsequently becomes a Loan Party solely to the extent that the
net tangible assets of such Loan Party is equal to or greater than such amount
invested in reliance on Section 7.03(c)(iv) in such Subsidiary before it became
a Loan Party; provided, that the Available Amount shall at no time exceed the
amount described in clause (a) of this definition.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Board of Directors” means, with respect to any Person, the board of directors
or equivalent governing body of such Person, including without limitation, any
members, managers or member-managers of such Person.

“BOT Approval in Principle” means a written approval from the Bank of Thailand
approving in principle the remittance of funds outside Thailand under any
Guarantee (including the Guaranty) by Fabrinet Thailand or any Thai Material
Subsidiary.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) that are set forth in a consolidated statement of
cash flows of the Borrower and its Subsidiaries for such period prepared in
accordance with GAAP. For purposes of this definition, (a) the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds, indemnity payments, condemnation awards
(or payments in lieu thereof) or damage recovery proceeds shall be included in
Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such equipment for
the equipment being traded in at such time or the amount of such insurance
proceeds, indemnity payments, condemnation awards (or payments in lieu thereof)
or damage recovery proceeds, as the case may be, (b) any expenditure made by the
Borrower or any Subsidiary as payment of the consideration for (and transaction
expenses incurred in connection with) a Permitted Acquisition shall be excluded,
(c) any expenditures made by the Borrower or any Subsidiary to effect leasehold
improvements to any property leased by the Borrower or such Subsidiary as lessee
shall be excluded to the extent such expenses have been reimbursed by the
landlord.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases, and, for purposes of this Agreement,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking Subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than ninety (90) days
from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

(e) any other investments listed on Schedule A hereto or permitted by the
Borrower’s cash investment policy approved by the Borrower’s Board of Directors
(or a committee thereof) and reasonably satisfactory to the Administrative Agent
(as the same may be amended, restated, supplemented or otherwise modified from
time to time; it being understood and agreed that any new investments

 

5



--------------------------------------------------------------------------------

permitted under such policy shall constitute Cash Equivalents for purposes of
this Agreement only with the consent of the Administrative Agent (which such
consent shall not be unreasonably withheld or delayed)), in each case, solely to
the extent such investments constitute cash equivalents or marketable securities
not classified as long-term investments under GAAP.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement; provided, however,
that for any of the foregoing to be included as a “Secured Cash Management
Agreement” on any date of determination by the Administrative Agent, the
applicable Cash Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Borrower entitled to vote for members of the Board of Directors of the Borrower
on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the Board of Directors of the Borrower cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that Board of Directors or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i)

 

6



--------------------------------------------------------------------------------

and (ii) above constituting at the time of such election or nomination at least
a majority of that Board of Directors (excluding, in the case of both clause
(ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that Board of Directors occurs as a result
of an actual or threatened solicitation of proxies or consents for the election
or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors); or

(c) a “change of control” or any comparable term (including any “change of
control” resulting solely from the failure of the Borrower’s common stock to be
listed or quoted on a national securities exchange or other applicable
securities exchange) under, and as defined in, any Convertible Subordinated Debt
Securities Document or other documents governing Indebtedness of the Borrower or
its Subsidiaries, in each case the outstanding principal amount of which exceeds
the Threshold Amount, shall have occurred.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986 and the regulations promulgated
thereunder, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the Fabrinet
Thailand Share Pledge, the Fabrinet Mauritius Share Pledge, each of the
mortgages, collateral assignments, security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.14, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Commitment Fee” has the meaning set forth in Section 2.07(c).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a Consolidated basis, all Capital Expenditures.

“Consolidated Current Liabilities” means all obligations classified as current
liabilities under GAAP for the Borrower and its Subsidiaries on a Consolidated
basis.

 

7



--------------------------------------------------------------------------------

“Consolidated Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the most recently
completed Measurement Period to (b) the sum of (i) Consolidated Interest
Charges, (ii) current maturities of long-term debt (as determined in accordance
with GAAP) and (iii) current maturities of obligations in respect of Capitalized
Leases, in each case, for the most recently completed Measurement Period.

“Consolidated EBITDA” means, for any period, the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP, (a) Consolidated Net Income for the most recently
completed Measurement Period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income (without duplication): (i) Consolidated
Interest Charges for such period, (ii) the provision for federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries for such
period, including, without limitation, any franchise taxes or other taxes based
on income, profits or capital and all other taxes that are included in the
provision for income tax line item on the Consolidated income statement of the
Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) non-cash charges and losses
(excluding any such non-cash charges or losses to the extent (A) there were cash
charges with respect to such charges and losses in past accounting periods or
(B) there is a reasonable expectation that there will be cash charges with
respect to such charges and losses in future accounting periods) for such
period, (v) non-cash, stock-based compensation expenses for such period,
(vi) extraordinary or one-time losses, costs and expenses for such period,
including without limitation, costs, fees and expenses: (A) related to the Thai
2011 Flooding, (B) paid in connection with the Facilities, (C) related to any
proposed or actual Permitted Acquisition and any financings thereof, in an
aggregate not to exceed $2,000,000 (including integration costs and expenses);
and (D) in connection with the primary or secondary offering of the Borrower’s
common stock, in an aggregate not to exceed $2,000,000 and (vii) non-cash losses
for such period less (c) without duplication, and to the extent reflected as a
gain or otherwise included in the calculation of Consolidated Net Income for
such period, (i) non-cash gains (excluding any such non-cash gains to the extent
(A) there were cash gains with respect to such gains in past accounting periods
or (B) there is a reasonable expectation that there will be cash gains with
respect to such gains in future accounting periods) and (ii) extraordinary gains
for such period, including, without limitation, gains relating to the Thai 2011
Flooding.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) the outstanding principal amount of all purchase money
Indebtedness; (c) all direct obligations under issued and outstanding letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, less the amount then
cash-collateralized on commercially reasonable and customary terms; (d) all
obligations in respect of the deferred purchase price of property or services
(other than (i) trade accounts payable, intercompany charges of expenses,
deferred revenue and other accrued liabilities in the ordinary course of
business and (ii) any earn-out obligation or post-closing balance sheet
adjustments prior to the time as it becomes a liability on the balance sheet of
such Person in accordance with GAAP) to the extent required to be reflected on
the Consolidated balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP; (e) all Attributable Indebtedness; (f) all obligations to
purchase, redeem, retire, defease or otherwise make any payment prior to the
Maturity Date in respect of any Disqualified Equity Interests (other than
payments made solely in Qualified Equity Interests), valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (g) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Borrower or any Subsidiary; and (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations, (c) the portion of rent expense
under Capitalized Leases that is treated as interest in accordance with GAAP,
(d) the implied interest component of Synthetic Lease Obligations, and (e) any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk (net of the interest increase and
gains on such hedging obligations and derivative instruments), in each case, of
or by the Borrower and its Subsidiaries on a Consolidated basis for the most
recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis in
accordance with GAAP for the most recently completed Measurement Period;
provided that Consolidated Net Income shall exclude the effects of adjustments
(including the effects of such adjustments pushed down to the Borrower’s
Subsidiaries) in any line item in the Borrower’s consolidated financial
statements required or permitted by GAAP and related authoritative
pronouncements resulting from any purchase accounting in relation to any
Permitted Acquisition or the amortization or write-off of any amounts thereof,
net of taxes.

“Consolidated Quick Assets” means the cash, Cash Equivalents, net trade accounts
receivable and marketable securities not classified as long-term investments of
the Borrower and its Subsidiaries on a Consolidated basis.

“Consolidated Quick Ratio” means, as of any date of determination, for the
Borrower and its Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated Quick Assets to (b) Consolidated Current Liabilities as of such
date.

“Consolidated Senior Funded Indebtedness” means Consolidated Funded
Indebtedness, but excluding Convertible Subordinated Debt Securities.

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) the sum of (i) Consolidated Senior Funded Indebtedness as of such
date and (ii) obligations in respect of Capitalized Leases as of such date to
(b) Consolidated EBITDA for the most recently completed Measurement Period.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) the sum of (i) Consolidated Funded Indebtedness as of such date and
(ii) obligations in respect of Capitalized Leases as of such date to
(b) Consolidated EBITDA for the most recently completed Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

9



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote fifteen percent (15%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent. Notwithstanding the foregoing, Asia Pacific Growth Fund III,
L.P. shall not be deemed to Control the Borrower.

“Convertible Subordinated Debt Securities Documents” means all agreements
(including without limitation, intercreditor agreements, instruments and other
documents) pursuant to which Convertible Subordinated Debt Securities have been
or will be issued or otherwise setting forth the terms of any Convertible
Subordinated Debt Securities.

“Convertible Subordinated Debt Security” means any debt security the terms of
which provide for (a) the conversion thereof into Equity Interests, cash or a
combination of Equity Interests and cash, to the extent such debt security has
not, as of any applicable date of determination, been so converted,
(b) subordination by its terms in right of payment to the prior payment of the
Obligations on terms reasonably acceptable to the Administrative Agent in its
reasonable discretion and (c) maturity more than one (1) year after the Maturity
Date.

“Credit Extension” means a Revolving Borrowing or a Term Borrowing, as the
context may require.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, winding-up,
dissolution, reorganization, or similar debtor relief Laws of the United States,
the Cayman Islands, Thailand or other applicable jurisdictions from time to time
in effect (including, without limitation, the Bankruptcy Act of Thailand, B.E.
2483 (1940) (as amended), Part V of the Companies Law (2013 Revision) of the
Cayman Islands and the Companies Winding Up Rules 2008 (as amended) of the
Cayman Islands).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public

 

10



--------------------------------------------------------------------------------

statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.12(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Designated Lender” shall have the meaning set forth in Section 2.13.

“Disclosure Letter” means the disclosure letter dated as of the Closing Date
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders and the Secured Parties, as supplemented from time to time pursuant to
Section 6.02(c).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person which, by their terms or by the terms of any security
into which they are convertible or for which they are putable or exchangeable,
or upon the happening of any event or condition, (a) mature or are mandatorily
redeemable (other than solely as a result of a Change of Control or asset sale,
so long as any rights of the holders thereof upon the occurrence of a Change of
Control or asset sale shall be subject to the prior repayment in full of the
Loans and all other Obligations that are accrued and payable) pursuant to a
sinking fund obligation or otherwise, or are redeemable at the option of the
holder thereof (other than solely as a result of a Change of Control or asset
sale, so long as any rights of the holders thereof upon the occurrence of a
Change of Control or asset sale shall be subject to the prior repayment in full
of the Loans and all other Obligations that are accrued and payable), in whole
or in part, or otherwise has any distributions or other payments which are
mandatory or otherwise required at any time, in each case prior to the Maturity
Date, or (b) are convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (x) debt securities or (y) any Equity Interest referred
to in clause (a) above; provided, however, that if such Equity Interests are
issued to any plan for the benefit of employees of the Borrower

 

11



--------------------------------------------------------------------------------

or its Subsidiaries or by any such plan to such employees, such Equity Interests
shall not constitute Disqualified Equity Interests solely because they may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Effective Date” means the date upon which all of the conditions described in
Section 4.01 have been satisfied to the reasonable satisfaction of the
Administrative Agent; provided, however, that no later than sixty (60) days
after the Closing Date: (a) the Effective Date shall have occurred or (b) the
Borrower shall pay the Administrative Agent, for the account of each Lender in
accordance with its Applicable Percentage, a fee equal to one-twentieth of one
percent (0.05%) of the Commitments, which fee shall be (i) fully earned and
payable, (ii) nonrefundable for any reason whatsoever and (iii) in addition to
any other fees, costs and expenses payable pursuant to the Loan Documents; and
provided, further that no later than one hundred twenty (120) days after the
Closing Date: (a) the Effective Date shall have occurred or (b) the Revolving
Commitments and Term Commitments shall expire on such date

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means the filing of any notification, report or
assessment, any permit, certificate, approval, identification number, license or
other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, exempted limited partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination. Notwithstanding the foregoing, neither Convertible
Subordinated Debt Securities nor Permitted Call Spread Swap Agreements shall
constitute Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended.

 

12



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability on the Borrower or any ERISA
Affiliate under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA or (i) a failure by the Borrower or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by the
Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means any Subsidiary that is prohibited or restricted by
applicable Law from providing a Guaranty (for so long as such prohibition or
restriction exists).

 

13



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to Section 10.11 and any other
“keepwell”, support or other agreement for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
Lien, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or Lien is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of Borrower to any Lender hereunder or under any other Loan
Document, provided that such Lender shall have complied with Section 3.01(e).

“Fabrinet Mauritius” means Fabrinet China Holdings, a company incorporated under
the laws of the Republic of Mauritius, with a registration number 23862/5555
C1/GBL with the Registrar of Companies, and having its registered office at c/o
Ocra (Mauritius) Limited, 2nd Floor, Maxcity Building, Remy Ollier Street, Port
Louis, Mauritius.

“Fabrinet Mauritius Share Pledge” means that certain Security Agreement, dated
as of the Closing Date, by and among the Borrower, as grantor, Fabrinet
Mauritius, as issuer, and the Administrative Agent, as secured party.

“Fabrinet Sweden” means Fabrinet AB.

“Fabrinet Thailand” means Fabrinet Co., Ltd., a limited liability company
incorporated under the laws of Thailand, with registration number 0105542073726
and having its registered office at No. 5/6, Moo 6, Klong Nung Sub-district,
Klongluang District, Pathumthani Province 12120, Thailand.

“Fabrinet Thailand Alternative Fee Date” has the meaning set forth in
Section 2.07(d).

“Fabrinet Thailand Alternative Fees” has the meaning set forth in
Section 2.07(d).

“Fabrinet Thailand Real Property” means that certain real property located at
(a) No. 5/5, Moo 6, Klong Nung Sub-district, Klongluang District, Pathumthani
Province 12120 Thailand and (b) No. 5/15, Moo 6, Klong Nung Sub-district,
Klongluang District, Pathumthani Province 12120 Thailand.

 

14



--------------------------------------------------------------------------------

“Fabrinet Thailand Share Pledge” means that certain Pledge of Shares Agreement,
dated as of the Closing Date, by and among the Borrower, as shareholder, the
Administrative Agent and the entities named on Schedule I thereto, as secured
parties, as may be amended, amended and restated, modified or supplemented from
time to time.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

“Facility Office” means the office through which such Lender will perform its
obligations under the Agreement.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated and (b) all
Obligations have been paid in full (other than obligations for Taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the amended and restated letter agreement, dated as of the
Closing Date, between the Borrower, the Administrative Agent and the Arranger.

“Foreign Obligor” means a Loan Party that is not organized under the laws of any
political subdivision of the United States.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.11(d).

“Foreign Plan” has the meaning specified in Section 5.11(d).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

15



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States, Cayman
Islands, Mauritius, Thailand or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, registrar, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided, however that the term “Guarantee” shall not include any
liability by indorsement of instruments for collection or deposit in the
ordinary course of business or indemnity obligations entered into in the
ordinary course of business or in connection with any transaction permitted
hereby. The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith (and in the case of clause
(b) above, shall not exceed the fair market value of the assets (determined by
such Person in good faith) securing such Indebtedness or other obligation as at
the date of determination). The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower as are or
may from time to time become parties to this Agreement pursuant to Section 6.13
or Section 6.18(a), as applicable, and (b) with respect to Additional Secured
Obligations owing by any Loan Party or any of its Subsidiaries and any Swap
Obligation of a Specified Loan Party (determined before giving effect to
Sections 10.01 and 10.11) under the Guaranty, the Borrower.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13 or 6.18(a).

 

16



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII, is a Lender or an Affiliate of a Lender, or (b) at the time
it (or its Affiliate) becomes a Lender, is a party to a Swap Contract not
prohibited under Article VI or VII, in each case, in its capacity as a party to
such Swap Contract; provided that for any of the foregoing to be included as a
“Secured Hedge Agreement” on any date of determination by the Administrative
Agent, the applicable Hedge Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“Immaterial Subsidiary” means each Subsidiary other than a Material Subsidiary
(it being understood that the Borrower will identify Immaterial Subsidiaries on
Schedule 5.19(a) to the Disclosure Letter when required pursuant to this
Agreement).

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable, intercompany
charges of expenses and intercompany payables, deferred revenue and other
accrued liabilities (including deferred payments in respect of services by
employees), in each case incurred in the ordinary course of business, and
(ii) any earnout obligation or other post-closing balance sheet adjustment prior
to such time as it becomes a liability on the balance sheet of such Person in
accordance with GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), whether or not such indebtedness shall have
been assumed by such Person or is limited in recourse (provided that if such
indebtedness is nonrecourse to such Person, the amount of such indebtedness will
be the lesser of the fair market value of such property (as determined by such
Person in good faith) as at the date of determination and the amount so
secured);

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;

 

17



--------------------------------------------------------------------------------

(g) all obligations to purchase, redeem, retire, defease or make any payment
(other than payments made solely in other Qualified Equity Interests and except
to the extent permitted by Section 7.06) prior to the Maturity Date in respect
of Equity Interests (valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends); and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Intercompany Debt” has the meaning specified in Section 7.02.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

 

18



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person), or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment, less all repayments,
dividends, distributions and other returns of capital received or realized from
such Investment, in each case in cash and Cash Equivalents (or in the case of a
Guarantee, any reductions thereof without a corresponding payment in respect
thereof).

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of
Section 6.13 or 6.18(a), as applicable.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, notifications, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.

“Lending Office” means, as to the Administrative Agent or any Lender, the office
or offices of such Person described as such in such Person’s Administrative
Questionnaire, or such other office or offices as such Person may from time to
time notify the Borrower and the Administrative Agent; which office may include
any Affiliate of such Person or any domestic or foreign branch of such Lender or
such Affiliate.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment in the nature of a
security interest, deposit arrangement in the nature of a security interest,
encumbrance, lien (statutory or otherwise), charge, or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or a Revolving Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter and (f) each Joinder
Agreement, (but specifically excluding any Secured Hedge Agreement or any
Secured Cash Management Agreement).

 

19



--------------------------------------------------------------------------------

“Loan Notice” means a notice of (a) a Credit Extension, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit E, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of the Facility which constitutes fees, costs or charges imposed on lenders
generally in the jurisdiction in which such Lender is domiciled, subject to
regulation, or has its Facility Office by any Governmental Authority.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Loan Parties and their
respective Subsidiaries, taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or the ability of any Loan Party to perform its material obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract or
agreement (a) to which such Person is a party involving aggregate consideration
payable to or by such Person of $10,000,000 or more in any year or (b) otherwise
material to the business, financial condition, operations or properties of such
Person or (c) any other contract, agreement, permit or license of the Borrower
and its Subsidiaries as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

“Material Subsidiary” means any Subsidiary of the Borrower that, together with
its Subsidiaries, (a) generates more than five percent (5%) of Consolidated
EBITDA on a Pro Forma Basis for the four (4) fiscal quarter period most recently
ended, (b) has cash, Cash Equivalents and marketable securities with a value in
excess of $7,000,000 or (c) has total assets (including Equity Interests in
other Subsidiaries and excluding investments that are eliminated in
consolidation) equal to or greater than five percent (5%) of the total assets of
the Borrower and its Subsidiaries, on a Consolidated basis as of the end of the
most recent four (4) fiscal quarters; provided, however, that if at any time
there are Subsidiaries (other than Excluded Subsidiaries) which are not
classified as “Material Subsidiaries” but which collectively (i) generate more
than ten percent (10%) of Consolidated EBITDA on a Pro Forma Basis or (ii) have
total assets (including Equity Interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) equal to or greater than ten
percent (10%) of the total assets of the Borrower and its Subsidiaries on a
Consolidated basis, then the Borrower shall promptly designate one or more of
such Subsidiaries as Material Subsidiaries and cause any such Subsidiaries to
comply with the provisions of Section 6.13 such that, after such Subsidiaries
become Guarantors hereunder, the Subsidiaries (other than Excluded Subsidiaries)
that are not Guarantors shall (A) generate less than ten percent (10%) of
Consolidated EBITDA and (B) have total assets of less than ten percent (10%) of
the total assets of the Borrower and its Subsidiaries on a Consolidated basis.

“Maturity Date” means (a) with respect to the Revolving Facility, May 22, 2019
and (b) with respect to the Term Facility, May 22, 2019; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

 

20



--------------------------------------------------------------------------------

“Measurement Period” means, at any date of determination, the most recently
completed four (4) consecutive fiscal quarters of the Borrower ending on the
date of computation of any ratio or other provision contained herein or in any
Loan Document.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or during the preceding five (5) plan years, has made or
been obligated to make contributions.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Term Note or a Revolving Note, as the context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit O, or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan and (b) all costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof pursuant to any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Officer’s Certificate” means a certificate substantially in the form of Exhibit
L or any other form approved by the Administrative Agent.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to the Borrower, the certificate of incorporation (together
with any

 

21



--------------------------------------------------------------------------------

certificate of incorporation on change of name), the memorandum and articles of
association, the register of directors, the register of members, the register of
mortgages and charges and the tax undertaking certificate, if any, (c) with
respect to any limited liability company (other than the Borrower), the
certificate or articles of formation or organization or the certificate of
incorporation, memorandum and articles of association or formation, the
affidavit of association, the specimen of seal (if any) and any operating
agreement or limited liability company agreement (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction); and (d) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, exempted limited partnership, joint venture or other applicable
agreement of formation, exempted limited partnership or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means with respect to Term Loans and Revolving Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Term Loans and Revolving Loans,
as the case may be, occurring on such date.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Borrower and its Subsidiaries pursuant to the terms of this
Agreement, in each case so long as:

 

22



--------------------------------------------------------------------------------

(a) no Default shall then exist or would exist after giving effect thereto;

(b) the Loan Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the Acquisition on a Pro Forma
Basis, the Loan Parties are in Pro Forma Compliance with the covenants set forth
in Section 7.11;

(c) the Administrative Agent and the Lenders shall have received not less than
fifteen (15) Business Days prior to the consummation of any such Acquisition
(i) a description of the material terms of such Acquisition, (ii) audited
financial statements (or, if unavailable, management-prepared financial
statements) of the Target for its two most recent fiscal years and for any
fiscal quarters ended within the fiscal year to date, (iii) Consolidated
projected income statements of the Borrower and its Subsidiaries (giving effect
to such Acquisition) for the four (4) full consecutive fiscal quarters beginning
with the fiscal quarter in which the Acquisition is consummated, and (iv) not
less than five (5) Business Days prior to the consummation of any Permitted
Acquisition, a Permitted Acquisition Certificate, executed by a Responsible
Officer of the Borrower certifying that such Permitted Acquisition complies with
the requirements of this Agreement;

(d) such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the Board of Directors and/or shareholders (or equivalent), to the
extent required by applicable Law, of the applicable Loan Party and the Target;

(e) if any of the consideration payable by the Loan Parties shall be in cash
(other than cash in lieu of fractional shares), immediately prior to giving
effect to such Acquisition, the aggregate principal amount of Revolving Loans
available to be borrowed under Section 2.01(b) hereof shall be at least
$100,000,000; and

(f) the cost of the Acquisition paid by the Loan Parties and their Subsidiaries
in cash at the closing of such Acquisition, plus any cash earnouts or similar
deferred or contingent payments paid after closing of such Acquisition, for all
Acquisitions made during the term of this Agreement shall not exceed
$300,000,000 (plus any proceeds received from the issuance (within twelve
(12) months prior to the closing of such Acquisition) of Convertible
Subordinated Debt Securities).

“Permitted Acquisition Certificate” means a certificate substantially the form
of Exhibit F or any other form approved by the Administrative Agent.

“Permitted Call Spread Swap Agreements” means (a) any Swap Contract (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Contract pursuant to which the Borrower
issues to the counterparty thereto warrants to acquire common stock of the
Borrower (whether such warrant is settled in shares, cash or a combination
thereof), in each case entered into by the Borrower in connection with the
issuance of Convertible Subordinated Debt Securities; provided that (i) the
terms, conditions and covenants of each such Swap Contract are customary for
Swap Contracts of such type (as reasonably determined by the Board of Directors
of the Borrower in good faith) and (ii) in the case of clause (b) above, such
Swap Contract is classified as an equity instrument in accordance with GAAP, and
the settlement of such Swap Contract does not require the Borrower to make any
payment in cash or Cash Equivalents that would disqualify such Swap Contract
from so being classified as an equity instrument. For purposes of this
definition, the term “Swap Contract” shall include any stock option or warrant
agreement for the purchase of Equity Interests of the Borrower.

“Permitted Liens” has the meaning specified in Section 7.01.

 

23



--------------------------------------------------------------------------------

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that Dispositions of property by a Loan Party to a non-Loan Party
shall not exceed in the aggregate the sum of (i) the Available Amount and
(ii) $25,000,000 in non-Collateral assets; (c) Dispositions of accounts
receivable in connection with the collection or compromise thereof;
(d) licenses, sublicenses, leases or subleases granted to others (including
intercompany licensing of intellectual property) not interfering in any material
respect with the business of the Borrower and its Subsidiaries; (e) the sale or
disposition of cash or Cash Equivalents in a manner not prohibited by this
Agreement; (f) the granting, creation or existence of a Permitted Lien; (g) the
surrender or waiver of contract rights or the settlement, release or surrender
of contract rights or other litigation claims, in each case in the ordinary
course of business; and (h) any Involuntary Disposition.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business or for any Acquisition,
whether actual or proposed, for purposes of determining compliance with the
financial covenants set forth in Section 7.11, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the following pro forma adjustments shall be
made:

(a) in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

(b) in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Borrower and its Subsidiaries for such Measurement Period;

(c) interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period;

(d) any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period; and

(e) the above pro forma calculations shall be made in good faith by a financial
or accounting officer of the Borrower who is a Responsible Officer and may
include, for the avoidance of doubt, the amount of synergies and cost savings
projected by the Borrower from actions taken or expected to be taken during the
12-month period following the date of such transaction, net of the amount of
actual benefits theretofore realized during such period from such actions;
provided that (i) such amounts are

 

24



--------------------------------------------------------------------------------

reasonably identifiable, quantifiable and factually supportable in the good
faith judgment of the Borrower and the Administrative Agent, (ii) such synergies
and cost savings are directly attributable to such transaction, (iii) no amounts
shall be added pursuant to this clause (e) to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, with respect to such period and
(iv) the aggregate amount of cost savings and synergies added pursuant to this
clause (e) for any such period during any such period, shall not exceed fifteen
percent (15%) of Consolidated EBITDA for such period, calculated without giving
effect to any adjustment pursuant to this clause (e).

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interests of such person which are not Disqualified Equity Interests.

“Qualifying Control Agreement” means an agreement, among the Borrower, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance reasonably acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) (or comparable concept under the
relevant applicable Law) over the deposit account(s) or securities account(s)
described therein.

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Required Revolving Lenders” means at any time Revolving Lenders having Total
Revolving Credit Exposures representing more than fifty percent (50%) of the
Total Revolving Credit Exposures of all Revolving Lenders. The Total Revolving
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time.

 

25



--------------------------------------------------------------------------------

“Required Term Lenders” means, at any time having Total Term Credit Exposures
representing more than fifty percent (50%) of the Total Term Credit Exposures of
all Term Lenders. The Total Term Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Term Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06.

“Responsible Officer” means the chief executive officer, president, director,
authorized director, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party. To the extent requested by the Administrative
Agent, each Responsible Officer will provide an incumbency certificate and
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding. Notwithstanding the foregoing,
(i) the conversion of any Convertible Subordinated Debt Securities into
Qualified Equity Interests shall not constitute a Restricted Payment
and (ii) any payment with respect to, or early unwind or settlement of, any
Permitted Call Spread Swap Agreement shall not constitute a Restricted Payment.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
make Revolving Loans to the Borrower pursuant to Section 2.01(b), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01(b) under the caption
“Revolving Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
Revolving Commitment of all of the Revolving Lenders on the Closing Date is
$150,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Increase Effective Date” has the meaning specified in
Section 2.14(d).

 

26



--------------------------------------------------------------------------------

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan at such time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit G.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party and any of its Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI or VII between any Loan
Party and any of its Subsidiaries and any Hedge Bank.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including Designated Lenders), the Hedge Banks, the Cash Management Banks, the
Indemnitees and each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

27



--------------------------------------------------------------------------------

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent and the Borrower and
accepted and agreed by each other Loan Party and each other direct Subsidiary of
the Borrower (other than Fabrinet Sweden).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of such date,
determined in accordance with GAAP.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit I.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature or otherwise, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature or otherwise in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. For the
avoidance of doubt, the following shall not be deemed a “Swap Contract”: (i) any
phantom stock or similar plan (including any stock option plan) providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries, (ii) any
stock option or warrant agreement for the purchase of Equity Interests of the
Borrower, (iii) the purchase of Equity Interests or Indebtedness (including
securities convertible into Equity Interests) of the Borrower pursuant to
delayed delivery contracts or (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security issued by the
Borrower.

 

28



--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning set forth in the definition of “Permitted Acquisition.”

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Term Lenders on the Closing Date is $50,000,000.

“Term Facility” means, at any time, (a) at any time during the Availability
Period in respect of such Facility, the sum of (i) the aggregate amount of the
Term Commitments at such time and (ii) the aggregate principal amount of the
Term Loans of all Term Lenders outstanding at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time, (b) at any time during the Availability
Period in respect of the Term Facility, any Lender that has a Term Commitment or
that holds Term Loans at such time and (c) at any time after the Availability
Period in respect of the Term Facility, any Lender that holds Term Loans at such
time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit K.

 

29



--------------------------------------------------------------------------------

“Thai 2011 Flooding” means the suspension of all manufacturing in Thailand from
October 17, 2011 through November 14, 2011 due to severe flooding, including the
closure of the Chokchai facility and related liabilities for losses to customers
and insurance gains and losses incurred through the Borrower’s fiscal year 2013.

“Thai Guarantee License” means a foreign business license issued by the Ministry
of Commerce of Thailand in relation to any Guarantee (including the Guaranty) by
Fabrinet Thailand or any Thai Material Subsidiary that is subject to the
requirement under the Foreign Business Act B.E. 2542 (1999), as amended, to
obtain a foreign business license for the issuance of any Guarantee (including
the Guaranty).

“Thai Guarantor” means any Guarantor incorporated or organized under the Laws of
Thailand.

“Thai Manufacturing Facility” means the building and improvements located at
Building 7, which shall be adjacent to No. 5/15 Moo 6, Klong Nung Sub-district,
Klongluang District, Pathumthani Province 12120, Thailand.

“Thai Material Subsidiary” means any Material Subsidiary incorporated or
organized under the Laws of Thailand, including, without limitation, Fabrinet
Thailand.

“Threshold Amount” means $10,000,000.

“TMB Term Indebtedness” means the Indebtedness of Fabrinet Thailand owing to TMB
Bank Public Company Limited, in an aggregate amount not to exceed $18,000,000,
which is secured by a mortgage on the Fabrinet Thailand Real Property, which
such Indebtedness shall not be extended, renewed or refinanced.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.

“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Commitments and Revolving Exposure of such Revolving Lender at such
time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans.

“Total Term Credit Exposure” means, as to any Term Lender at any time, the
Outstanding Amount of all Term Loans of such Term Lender at such time.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

 

30



--------------------------------------------------------------------------------

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

31



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) Pro Forma Treatment. Each Disposition of all or substantially all of a line
of business, and each Acquisition, by the Borrower and its Subsidiaries that is
consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.11 and for
purposes of determining the Applicable Rate, be given Pro Forma Effect as of the
first day of such Measurement Period.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

1.07 Rates.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

32



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Term Borrowing. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make Term Loans to the Borrower, in Dollars,
from time to time, on any Business Day during the Availability Period for the
Term Facility, in an aggregate amount not to exceed such Term Lender’s
Applicable Percentage of the Term Facility. Each Term Borrowing shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Facility. Term Borrowings repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

(b) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period for the Revolving Facility in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Revolving Borrowing, (i) the Total Revolving Outstandings shall not exceed
the Revolving Facility, and (ii) the Revolving Exposure of any Lender shall not
exceed such Revolving Lender’s Revolving Commitment. Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow Revolving Loans, prepay under
Section 2.03, and reborrow under this Section 2.01(b). Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02 Credit Extensions, Conversions and Continuations of Loans.

(a) Notice of Credit Extension. Each Credit Extension, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by: (A) telephone or (B) a Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days
prior to the requested date of any Credit Extension of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans and (ii) on the requested date of any Credit Extension
of Base Rate Loans. Each Credit Extension of, conversion to or continuation of
Eurodollar Rate Loans shall be in a minimum principal amount of $1,000,000 (or,
in connection with any conversion or continuation of a Term Loan, if less, the
entire principal thereof then outstanding). Except as provided in
Section 2.04(c), each Credit Extension of or conversion to Base Rate Loans shall
be in a minimum principal amount of $500,000 (or, in connection with any
conversion or continuation of a Term Loan, if less, the entire principal thereof
then outstanding). Each Loan Notice and each telephonic notice shall specify
(A) the applicable Facility and whether the Borrower is requesting a Credit
Extension, a conversion of Loans from one Type to the other, or a continuation
of Loans, as the case may be, under such Facility, (B) the requested date of the
Credit Extension, conversion or continuation, as the case may be (which shall be
a Business Day), (C) the principal amount of Loans to be borrowed, converted or
continued, (D) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (E) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Credit
Extension of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one (1) month.

 

33



--------------------------------------------------------------------------------

(b) Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Credit Extension, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Credit Extension is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d) Notice of Interest Rates. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect in respect of the Term Facility. After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect in respect of the Revolving
Facility.

2.03 Prepayments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent pursuant
to delivery to the Administrative Agent of a Notice of Loan Prepayment, at any
time or from time to time voluntarily prepay Term Loans and Revolving Loans in
whole or in part without premium or penalty subject to Section 3.05; provided
that, unless otherwise agreed by the Administrative Agent, (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (1) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(ii) on the date of prepayment of Base Rate Loans; (A) any prepayment of
Eurodollar Rate Loans shall be in a minimum principal amount of $1,000,000 (or,
if less, the entire principal amount thereof then outstanding); and (B) any
prepayment of Base Rate Loans shall be in a minimum principal amount of $500,000
(or, if less, the entire principal amount thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the

 

34



--------------------------------------------------------------------------------

Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a Notice of Loan Prepayment delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or capital raising or the occurrence of a Change of Control or the
occurrence of any other transaction, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied, and upon such revocation
according to the foregoing terms the Borrower shall not be required to make the
prepayment specified in the Notice of Loan Prepayment. Any prepayment of
principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.03(a) shall
be applied to the principal repayment of installments thereof in such order as
the Borrower may direct. Subject to Section 2.12, such prepayments shall be paid
to the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.

(b) Mandatory.

(i) Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceed the Revolving Facility at such time, the Borrower shall
immediately prepay Revolving Loans (together with all accrued but unpaid
interest thereon) in an aggregate amount equal to such excess.

(ii) Application of Other Payments. Except as otherwise provided in
Section 2.12, prepayments of the Revolving Facility made pursuant to this
Section 2.03(b), shall be applied to the outstanding Revolving Loans.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.03(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.03(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid to but excluding the date of prepayment.

2.04 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, or from time to time permanently reduce the
Revolving Facility; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce the
Revolving Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Revolving Facility. In addition, during the Availability Period in respect of
the Term Facility, the Borrower may, upon notice to the Administrative Agent as
set forth above, from time to time terminate (in whole or in part) the unused
portion of the aggregate Term Commitments. Any such notice with respect to the
Revolving Facility or the Term Facility may state that such notice is
conditioned upon the effectiveness of other credit facilities or capital raising
or a Change of Control or the occurrence of any other transaction, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied, and upon such revocation according to the foregoing terms neither
Facility shall be terminated or reduced as provided in such notice.

(b) Mandatory. The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the last day of the Availability Period for the
Term Facility.

 

35



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees.

(i) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Revolving Commitment under this Section 2.04. Upon any
reduction of the Revolving Commitments, the Revolving Commitment of each
Revolving Lender shall be reduced by such Lender’s Applicable Revolving
Percentage of such reduction amount. All fees in respect of the Revolving
Facility accrued until the effective date of any termination of the Revolving
Facility shall be paid on the effective date of such termination.

(ii) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term Commitments
under this Section 2.04. Upon any reduction of the unused portion of the
aggregate Term Commitments, the Term Commitment of each Term Lender shall be
reduced by such Lender’s ratable portion of such reduction amount. All fees in
respect of the Term Facility accrued until the effective date of any termination
of the Term Facility shall be paid on the effective date of such termination.

2.05 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.03), unless accelerated sooner pursuant to
Section 8.02;

 

Payment Dates

  

Principal Repayment Installments

June 30, 2015 and on each September 30, December 31, March 31 and June 30
thereafter until the Maturity date or, if sooner, until repaid in full   
$2,500,000 (or such lesser amount as may then be outstanding)

provided, however, that (i) the final principal repayment installment of the
Term Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date and (ii) (A) if any principal repayment
installment to be made by the Borrower (other than principal repayment
installments on Eurodollar Rate Loans) shall come due on a day other than a
Business Day, such principal repayment installment shall be due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be, and (B) if any principal
repayment installment to be made by the Borrower on a Eurodollar Rate Loan shall
come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.

(b) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

 

36



--------------------------------------------------------------------------------

2.06 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.06(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period from the applicable borrowing date at a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate; and (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (including a payment default), all outstanding Obligations may accrue at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.07 Fees.

(a) The Borrower shall pay to the Administrative Agent and the Arranger for its
own account fees in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(b) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(c) The Borrower shall pay to the Administrative Agent, for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee (the
“Commitment Fee”) equal to the product of (i) the Applicable Rate for a
Commitment Fee times (ii) the average daily unused portion of the Commitments.
The Commitment Fee shall be due and payable quarterly in arrears on the last
Business Day of each of March, June, September and December, commencing with the
first such date after the Effective Date.

 

37



--------------------------------------------------------------------------------

(d) Solely to the extent that Fabrinet Thailand is not joined as a Guarantor on
or prior to the date that is one hundred eighty (180) days after the Closing
Date, the Borrower shall pay to the Administrative Agent, for the account of
each Lender in accordance with its Applicable Percentage, the following
(collectively, the “Fabrinet Thailand Alternative Fees”): (i) on the date that
is one hundred eighty-one (181) days after the Closing Date (the “Fabrinet
Thailand Alternative Fee Date”), an additional upfront fee equal to one-quarter
of one percent (0.25%) of the Commitments, which such fee shall be (A) fully
earned and payable on the Fabrinet Thailand Alternative Fee Date,
(B) nonrefundable for any reason whatsoever and (C) in addition to any other
fees, costs and expenses payable pursuant to the Loan Documents, including any
other Fabrinet Thailand Alternative Fees, and (ii) commencing on the Fabrinet
Thailand Alternative Fee Date and continuing to but excluding the date upon
which Fabrinet Thailand is joined as a Guarantor, the Applicable Rate and
Commitment Fee corresponding to the rate per annum set forth below opposite the
applicable Level then in effect (based on the Consolidated Total Leverage
Ratio):

Applicable Rate

 

Level

  

Consolidated Total Leverage

Ratio

   Eurodollar Rate
Loans     Base Rate Loans     Commitment
Fee (if the
average daily
unused
portion of the
Commitments
< 50%)     Commitment
Fee (if the
average daily
unused
portion of the
Commitments
³ 50%)   1    < 1.0:1.0      2.25 %      1.25 %      0.45 %      0.55 %  2    ³
1.0:1.0 but
< 1.5:1.0      2.50 %      1.50 %      0.50 %      0.60 %  3    ³ 1.5:1.0 but
< 2.0:1.0      2.75 %      1.75 %      0.55 %      0.65 %  4    ³ 2.0:1.0     
3.00 %      2.00 %      0.60 %      0.70 % 

2.08 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365 day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.10(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower, or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States or Cayman Islands, automatically and
without further action by the Administrative

 

38



--------------------------------------------------------------------------------

Agent or any Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent or any Lender under any provision of this
Agreement to payment of any Obligations hereunder at the Default Rate or under
Article VIII. The Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.09 Evidence of Debt.

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Subject to Section 2.05(a) and as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Credit Extension of Eurodollar Rate Loans (or, in the case
of any Credit Extension of Base Rate Loans, prior to 12:00 noon on the date of
such Credit Extension) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Credit Extension, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Credit
Extension of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable Credit
Extension available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such

 

39



--------------------------------------------------------------------------------

corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Credit Extension to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Credit Extension. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Credit Extension shall be made from the Appropriate Lenders, each payment of
fees under Section 2.07 shall be made for account of the Appropriate Lenders,
and each termination or reduction of the amount of the

 

40



--------------------------------------------------------------------------------

Commitments shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (ii) each Credit
Extension shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments or their respective Loans that are to be
included in such Credit Extension (in the case of conversions and continuations
of Loans); (iii) each payment or prepayment of principal of Loans by the
Borrower shall be made for account of the Appropriate Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them; and (iv) each payment of interest on Loans by the Borrower shall be made
for account of the Appropriate Lenders pro rata in accordance with the amounts
of interest on such Loans then due and payable to the respective Appropriate
Lenders.

2.11 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(1) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(2) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to any
Loan Party or any Affiliate thereof (as to which the provisions of this Section
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

41



--------------------------------------------------------------------------------

2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, so long
as no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and fifth,
to such Defaulting Lender or as otherwise as may be required under the Loan
Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.12(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

 

42



--------------------------------------------------------------------------------

2.13 Designated Lenders.

Each of the Administrative Agent and each Lender at its option may make any
Credit Extension or otherwise perform its obligations hereunder through any
Lending Office (each, a “Designated Lender”); provided that any exercise of such
option shall not affect the obligation of such Borrower to repay any Credit
Extension in accordance with the terms of this Agreement. Any Designated Lender
shall be considered a Lender; and provided, further, that in the case of an
Affiliate or branch of a Lender, all provisions applicable to a Lender shall
apply to such Affiliate or branch of such Lender to the same extent as such
Lender.

2.14 Increase in Revolving Facility.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Lenders), the
Borrower may from time to time request an increase in the Revolving Facility by
an amount (for all such increases that become effective) not exceeding
$100,000,000 (an “Incremental Facility”); provided that any such request for an
Incremental Facility shall be in a minimum amount of $25,000,000 and in
increments of $5,000,000 in excess thereof, or, if less, the entire remaining
unused amount of the Incremental Facility. At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Revolving Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Revolving Lenders).

(b) Lender Elections to Increase. Each Revolving Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Revolving Percentage of such requested
increase. Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.

(c) Notification by Administrative Agent; Additional Revolving Lenders. To
achieve the full amount of a requested increase, and subject to the approval of
the Administrative Agent (which shall not be unreasonably withheld, delayed or
conditioned), the Borrower may also invite additional Eligible Assignees to
become Revolving Lenders pursuant to a joinder agreement (“New Revolving
Lenders”) in form and substance satisfactory to the Administrative Agent and its
counsel.

(d) Effective Date and Allocations. If the Revolving Facility is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Revolving Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Revolving Lenders and the New Revolving Lenders of
the final allocation of such increase and the Revolving Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct, in the case of representations and warranties
that contain a materiality qualification, or true and correct in all material
respects in the case of representations and warranties that do not contain a
materiality qualification, on and as of the Revolving Increase Effective Date
(except to the extent such representations and warranties relate to an earlier
date, in which case such representations and warranties shall be true and
correct, or true and correct in all material respects, as applicable, as of such
earlier date), and except that for purposes of this Section, the representations
and warranties

 

43



--------------------------------------------------------------------------------

contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, and (B) both before and after giving effect to
the Incremental Facility, no Default exists. The Borrower shall deliver or cause
to be delivered any other customary documents, (including, without limitation,
legal opinions) as reasonably requested by the Administrative Agent in
connection with any Incremental Facility. The Borrower shall prepay any
Revolving Loans outstanding on the Revolving Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Revolving Percentages arising from any nonratable increase in the
Revolving Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.11 or 11.01 to the contrary.

(g) Incremental Facility. Except as otherwise specifically set forth herein, all
of the other terms and conditions applicable to such Incremental Facility shall
be identical to the terms and conditions applicable to the Revolving Facility.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and

 

44



--------------------------------------------------------------------------------

(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. Each
of the Loan Parties shall also, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify and shall make
payment in respect thereof within ten (10) days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

45



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent (including, without limitation, Forms W-9
and W-8) as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

46



--------------------------------------------------------------------------------

3.02 Illegality and Designated Lenders.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund any Credit Extension whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (A) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (B) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

(b) If, in any applicable jurisdiction, the Administrative Agent or any Lender
or any Designated Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent, or any Lender or its applicable Designated Lender to
(i) perform any of its obligations hereunder or under any other Loan Document,
(ii) to fund or maintain its participation in any Loan or (iii) issue, make,
maintain, fund or charge interest with respect to any Credit Extension, such
Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the Company, and until such notice by such Person
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension shall be suspended,
and to the extent required by applicable Law, cancelled. Upon receipt of such
notice, the Loan Parties shall, (A) repay that Person’s participation in the
Loans or other applicable Obligations on the last day of the Interest Period for
each Loan or other Obligation occurring after the Administrative Agent has
notified the Company or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law) and (B) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.

(c) Each Lender at its option may make any Credit Extension to Borrower through
a Designated Lender and the provisions of Sections 3.01 through 3.05 and 11.04
shall apply to such Designated Lender to the same extent as such Lender;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Credit Extension in accordance with the terms of this
Agreement; provided, however, if any Lender or any Designated Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or

 

47



--------------------------------------------------------------------------------

its applicable Designated Lender to perform its obligations hereunder or to
issue, make, maintain, fund or charge interest with respect to any Credit
Extension to the Borrower then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, and until such notice by such Lender is
revoked, any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Credit Extension shall be suspended. Upon
receipt of such notice, the Loan Parties shall take all reasonable actions
requested by such Lender to mitigate or avoid such illegality.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Credit Extension of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Credit Extension of Base Rate Loans
in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

 

48



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts (determined by such Lender in good
faith) as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts (determined by such Lender in good
faith) as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) Mandatory Costs. If any Lender incurs any Mandatory Costs attributable to
the Obligations, then from time to time the Borrower will pay to such Lender
such Mandatory Costs. Such amount shall be expressed as a percentage rate per
annum and shall be payable on the full amount of the applicable Obligations of
such Lender.

(d) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in subsection (a) or (b)
of this Section and the reasons therefor and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender setting forth in reasonable
detail the calculation of the amounts so requested. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

 

49



--------------------------------------------------------------------------------

(f) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower, such Lender
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

50



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrower, (iii) counterparts of the Security
Agreement and each other Collateral Document, executed by a Responsible Officer
of the applicable Loan Parties and a duly authorized officer of each other
Person party thereto, as applicable and (iv) counterparts of any other Loan
Document executed by a Responsible Officer of the applicable Loan Party and a
duly authorized officer of each other Person party thereto, all of which shall
be duly affixed with any applicable stamp duty.

(b) Officer’s Certificate. The Administrative Agent shall have received an
Officer’s Certificate of each Loan Party dated as of the Closing Date,
certifying as to the Organization Documents of such Loan Party (which, to the
extent filed with a Governmental Authority, shall be certified as of a recent
date by such Governmental Authority), the resolutions of the Board of Directors
of such Loan Party, the good standing, existence or its equivalent of such Loan
Party (together with a certificate of good standing issued by the applicable
Governmental Authority in such Loan Party’s jurisdiction of organization,
incorporation or formation as of a recent date), if applicable, and of the
incumbency (including specimen signatures) of the Responsible Officers of such
Loan Party.

(c) Legal Opinions of Counsel. The Administrative Agent shall have received
opinions of New York, Cayman Islands, Mauritius and Thailand counsel for the
Loan Parties, dated the Closing Date and addressed to the Administrative Agent
and the Lenders or to the Administrative Agent (for the benefit of all Lenders),
each in form and substance reasonably acceptable to the Administrative Agent.

(d) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 5.05(a) and
(b), each in form and substance satisfactory to each of them.

 

51



--------------------------------------------------------------------------------

(e) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax Lien (if any and/or
applicable), judgment and bankruptcy searches;

(ii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iii) a certified copy of the annotated register of mortgages and charges of the
Borrower updated to reflect the security created under the Collateral Documents;

(iv) stock, share or membership certificates, if any, evidencing the Pledged
Equity and undated stock or transfer powers duly executed in blank, if any; in
each case to the extent such Pledged Equity is certificated;

(v) to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents (including relevant page(s) of the share register book of
any Person showing any pledge registration), notices and acknowledgements and
chattel paper in the possession of the Borrower and/or any other Loan Party,
together with allonges or assignments as may be necessary or appropriate to
create and perfect the Administrative Agent’s security interest in the
Collateral; and

(vi) Qualifying Control Agreements reasonably satisfactory to the Administrative
Agent to the extent required to be delivered pursuant to Section 6.14.

(f) Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Administrative Agent shall have received copies of insurance
policies and/or certificates evidencing liability, casualty, property, terrorism
and business interruption insurance meeting the requirements set forth herein or
as required by the Administrative Agent. The Loan Parties shall have delivered
to the Administrative Agent an Authorization to Share Insurance Information.

(g) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Borrower as to the
financial condition, Solvency and related matters of the Borrower and Fabrinet
Thailand individually and the Borrower and its Subsidiaries taken as a whole, in
each case after giving effect to the transactions contemplated hereby.

(h) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, as to certain financial matters, substantially
in the form of Exhibit M.

(i) Loan Notice. The Administrative Agent shall have received a Loan Notice with
respect to the Loans, if any, to be made on the Effective Date.

(j) Existing Indebtedness of the Loan Parties. All of the existing Indebtedness
for borrowed money of the Borrower and its Subsidiaries (other than Indebtedness
permitted to exist pursuant to Section 7.02) shall be repaid in full and all
security interests related thereto shall be terminated on or prior to the
Closing Date.

 

52



--------------------------------------------------------------------------------

(k) Consents. The Administrative Agent shall have received evidence that all
members, boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the entering into of this
Agreement have been obtained.

(l) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, to the extent invoiced to the Borrower at least
one (1) Business Day prior to the Effective Date, owing pursuant to the Fee
Letter and Section 2.07.

(m) Licensing Requirements. Each Lender shall have obtained all applicable
licenses, consents, permits and approvals as deemed necessary by such Lender in
order to execute and perform the transactions contemplated by the Loan
Documents.

(n) Due Diligence. The Lenders shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results,
satisfactory to the Lenders, including, without limitation, “know your customer”
due diligence.

(o) Other Documents. All other documents provided for herein or which the
Administrative Agent or any other Lender may reasonably request or require.

(p) Additional Information. Such additional information and materials which the
Administrative Agent and/or any Lender shall reasonably request or require.

(q) Material Adverse Effect. Since June 28, 2013, there shall not have occurred
any event or condition that has had or could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(r) No Litigation. The absence of any action, suit, investigation or proceeding
pending, or to the knowledge of the Loan Parties, threatened in writing in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to have a Material Adverse Effect.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Loan Notice (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct on and as of the date of such
Credit Extension (except to the extent such representations and warranties
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date) and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of the date of such
Credit Extension, (except to the

 

53



--------------------------------------------------------------------------------

extent such representations and warranties relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), provided that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

(b) Default. No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c) Loan Notice. The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date hereof and any other date made or deemed made pursuant
to the Loan Documents, that:

5.01 Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized, incorporated
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a) (with respect to Immaterial Subsidiaries only), (b)(i) or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action on the part of such Loan Party, and do
not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than in favor of the Administrative Agent for the
benefit of the Secured Parties), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party by which such Person or
the properties of such Person or any of its Subsidiaries is bound or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law,
except in each case referred to in clause (b) or (c), to the extent such
conflict, breach, contravention, payment or violation could not reasonably be
expected to have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof,
subject to Permitted Liens), to the extent required thereby, or (d) the exercise
by the Administrative Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents, other than (i) authorizations, approvals, actions, notices and
filings which have been duly obtained, (ii) filings to perfect or enforce the
Liens created by, and the exercise of rights and remedies under, the Collateral
Documents, (iii) as contemplated by Section 5.24 and (iv) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity (regardless of whether enforcement is sought in
equity or at law).

5.05 Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, to the
extent required to be shown on financial statements prepared in accordance with
GAAP.

(b) Quarterly Financial Statements. The unaudited Consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries dated December 27, 2013, and
the related Consolidated and consolidating statements of income or operations
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments and eliminations upon
consolidation in the case of consolidating financial statements.

(c) Material Adverse Effect. Since the date of the Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

55



--------------------------------------------------------------------------------

(d) Forecasted Financials. The Consolidated and consolidating forecasted balance
sheets, statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01 were prepared in good faith
on the basis of the assumptions stated therein, which assumptions the Borrower
believed were reasonable in light of the conditions existing at the time of
delivery of such forecasts; it being understood that (i) projections are (A) as
to future events and are not to be viewed as facts and (B) subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, (ii) no assurance can be given that any particular
projections will be realized and (iii) actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and such differences may be material.

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

5.07 No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation which default could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.09 Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates. The general liability, casualty, property, terrorism and business
interruption insurance coverage of the Loan Parties as in effect on the Closing
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 5.09 to the Disclosure Letter and such insurance
coverage complies with the requirements set forth in this Agreement and the
other Loan Documents.

5.10 Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.

 

56



--------------------------------------------------------------------------------

There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect. No Loan Party is party to
an agreement with any Person that is not a Loan Party that provides for the
sharing or allocation of taxes. No Subsidiary of a Loan Party is party to an
agreement with any Person that is not the Borrower or a Subsidiary of a Loan
Party that provides for the sharing or allocation of taxes. The filing and
recording of any and all documents required to perfect the security interests
granted to the Administrative Agent (for the ratable benefit of the Secured
Parties) will not result in any documentary, stamp or other taxes.

5.11 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the knowledge of the Loan Parties, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Loan Parties, there has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to have a Material
Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher and no Loan Party nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iii) no Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid;
(iv) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (v) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for

 

57



--------------------------------------------------------------------------------

the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.12 Margin Regulations; Investment Company Act.

(a) Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Credit Extension, not more
than twenty-five percent (25%) of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a Consolidated basis)
subject to the provisions of Section 7.01 or Section 7.05 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.

(b) Investment Company Act. None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.13 Disclosure.

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished but excluding
information of a general economic or general industry nature), taken as a whole
and together with the Borrower’s filings with the SEC, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time; it
being understood that (a) projections are (i) as to future events and are not to
be viewed as facts and (ii) subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, (b) no assurance
can be given that any particular projections will be realized and (c) actual
results during the period or periods covered by any such projections may differ
significantly from the projected results and such differences may be material.

5.14 Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

5.15 Solvency.

(a) Each of Borrower and Fabrinet Thailand is individually Solvent.

(b) The Borrower and its Subsidiaries on a Consolidated basis are Solvent.

5.16 Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.17 Sanctions Concerns.

No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties and
their Subsidiaries, any director, officer, employee, agent, Affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (a) currently the subject or
target of any Sanctions or (b) located, organized or resident in a Designated
Jurisdiction.

5.18 Responsible Officers.

Schedule 1.01(c) to the Disclosure Letter lists certain Responsible Officers,
holding the offices or positions indicated next to their respective names, as of
the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02 and such Responsible Officers are the
duly elected and qualified officers or directors of such Loan Party and are duly
authorized to execute and deliver, on behalf of the respective Loan Party, this
Agreement, the Notes and the other Loan Documents.

5.19 Subsidiaries; Equity Interests; Loan Parties.

(a) Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set forth
on Schedule 5.19(a) to the Disclosure Letter, is the following information which
is true and complete in all respects as of the Closing Date or as of the last
date such Schedule was required to be updated in accordance with Section 6.02,
as applicable: (i) a complete and accurate list of all Subsidiaries of the Loan
Parties; (ii) the number of shares of each class of Equity Interests in each
Subsidiary outstanding, (iii) the number and percentage of outstanding shares of
each class of Equity Interests owned by the Loan Parties and their Subsidiaries,
(iv) the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.) and (v) an indication of whether such Subsidiary is an
Immaterial Subsidiary. The outstanding Equity Interests in all Subsidiaries are
validly issued, fully paid and non-assessable and are owned free and clear of
all Liens (other than Liens in favor of the Administrative Agent on behalf of
the Secured Parties). There are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to the Equity Interests of any Loan Party or any Subsidiary
thereof, except as may be permitted by the Loan Documents.

(b) Loan Parties. Set forth on Schedule 5.19(b) to the Disclosure Letter is a
complete and accurate list of all Loan Parties, showing as of the Closing Date,
or as of the last date such Schedule was required to be updated in accordance
with Section 6.02 (as to each Loan Party), as applicable: (i) the exact legal
name, (ii) any former legal names of such Loan Party in the four (4) months
prior to the Closing Date, (iii) the jurisdiction of its incorporation or
organization, as applicable, (iv) the type of organization, (v) the
jurisdictions in which such Loan Party is qualified to do business, (vi) the
address of its chief

 

59



--------------------------------------------------------------------------------

executive office, (vii) the address of its principal place of business,
(viii) its U.S. federal taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number, if applicable, issued to it by the
jurisdiction of its incorporation or organization, (ix) the organization
identification number, if applicable, and (x) with respect to Subsidiaries,
ownership information (e.g. publicly held or if private or partnership, the
owners and partners of each Subsidiary).

5.20 Collateral Representations.

(a) Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the Borrower in the
Collateral described therein, subject to the timely and proper filings,
deliveries, notations and other actions contemplated hereby and by the
Collateral Documents and to the extent such Lien can be perfected by such
filings, deliveries, notations and other actions. Except for filings completed
prior to the Effective Date and as contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens.

(b) Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, and
Securities Accounts.

(i) Set forth on Schedule 5.20(b)(i) to the Disclosure Letter, as of the Closing
Date or as of the last date such Schedule was required to be updated in
accordance with Section 6.02, as applicable, is a description of all Deposit
Accounts (as defined in the UCC) and Securities Accounts (as defined in the UCC)
of the Borrower, including (A) in the case of a Deposit Account, (1) the name of
the depository institution, (2)(a) as of the Closing Date, the average amount
held in such Deposit Account for the three (3) months most recently ended prior
to the Closing Date, or (b) when required to be updated in accordance with
Section 6.02, the amount held in such Deposit Account as of the last day of the
most recently ended fiscal quarter, as applicable, and (3) whether such account
is a zero balance account, payroll account, withholding and trust account, tax
account, escrow or other fiduciary account or cash collateral account, and
(B) in the case of a Securities Account, (1) the Securities Intermediary (as
defined in the UCC) or issuer and (2)(a) as of the Closing Date, the average
aggregate market value held in such Securities Account for the three (3) months
most recently ended prior to the Closing Date, or (b) when updated in accordance
with Section 6.02, the amount held in such Securities Account as of the last day
of the most recently ended fiscal quarter, as applicable.

(ii) Set forth on Schedule 5.20(b)(ii) to the Disclosure Letter, as of the
Closing Date or as of the last date such Schedule was required to be updated in
accordance with Section 6.02, as applicable, is a description of all Electronic
Chattel Paper (as defined in the UCC) and Letter-of-Credit Rights (as defined in
the UCC) of the Borrower, including (A) in the case of Electronic Chattel Paper
(as defined in the UCC), the account debtor and (B) in the case of
Letter-of-Credit Rights (as defined in the UCC), the issuer or nominated person,
as applicable.

(c) Pledged Equity Interests. Set forth on Schedule 5.20(c) to the Disclosure
Letter, as of the Closing Date or as of the last date such Schedule was required
to be updated in accordance with Section 6.02, as applicable, is a list of
(i) all Pledged Equity and (ii) all other Equity Interests required to be
pledged to the Administrative Agent pursuant to the Collateral Documents (in
each case, detailing the Person whose Equity Interests are pledged, the number
of shares of each class of Equity Interests, the certificate number and
percentage ownership of outstanding shares of each class of Equity Interests and
the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.)).

 

60



--------------------------------------------------------------------------------

5.21 Designation as Senior Indebtedness.

The Obligations constitute “Designated Senior Indebtedness” or any similar
designation (with respect to indebtedness having the maximum rights as “senior
debt”) under and as defined in any agreement governing any Convertible
Subordinated Debt Securities and the Subordination Provisions set forth in each
such agreement are legally valid and enforceable against the parties thereto,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other Laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in equity or
at law).

5.22 Intellectual Property; Licenses, Etc.

Except as would not reasonably be expected to have a Material Adverse Effect,
each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the knowledge of the Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by any Loan
Party or any Subsidiaries infringes upon any rights held by any other Person. No
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened in writing, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

5.23 Labor Matters.

Except as disclosed in the Borrower’s filings with the SEC prior to the Closing
Date, there are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Borrower or any of its Subsidiaries as of the
Closing Date and neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five (5) years preceding the Closing Date.

5.24 Representations as to Foreign Obligors. Each Foreign Obligor represents and
warrants to the Administrative Agent and the Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or

 

61



--------------------------------------------------------------------------------

stamp or similar tax be paid on or in respect of the Applicable Foreign Obligor
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Obligor Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

(e) There exist no restrictions or conditions that are applicable to the
performance by any Foreign Obligor of its obligations under any Loan Document to
which it is a party or that are applicable to the ability or permissibility of
such Foreign Obligor transferring its capital or funds from its jurisdiction of
organization or its principal place of business.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

6.01 Financial Statements.

Deliver to the Administrative Agent (for distribution to each Lender), in form
and detail satisfactory to the Administrative Agent:

(a) Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower (or, if
earlier, fifteen (15) days after the date required to be filed with the SEC
(after giving effect to any extension permitted by the SEC)), a Consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related Consolidated and consolidating statements
of income or operations, changes in Shareholders’ Equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, (i) such Consolidated statements to be audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and (ii) such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller that is a
Responsible Officer of the Borrower to the effect that such statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Borrower and its Subsidiaries on an individual basis in
accordance with GAAP.

 

62



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (or, if earlier, five (5) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), a Consolidated and consolidating balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and
the related Consolidated and consolidating statements of income or operations
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
including management’s discussion and analysis of operating results inclusive of
operating metrics in comparative form, such Consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller who is a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries on a Consolidated (or in the case of
consolidating statements, individual) basis in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.

(c) Budget. As soon as available, but in any event within thirty (30) days after
the end of each fiscal year of the Borrower, an annual budget of the Borrower
and its Subsidiaries on a Consolidated basis, including forecasts prepared by
management of the Borrower of Consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries on a
quarterly basis for the immediately following fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(f), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information.

Deliver to the Administrative Agent (for distribution to each Lender), in form
and detail satisfactory to the Administrative Agent:

(a) [Reserved].

(b) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
director, treasurer or controller of the Borrower. Unless the Administrative
Agent or a Lender requests executed originals, delivery of the Compliance
Certificate may be by electronic communication including fax or email and shall
be deemed to be an original and authentic counterpart thereof for all purposes.

(c) Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(b), the following updated Schedules to
the Disclosure Letter (which may be attached to the Compliance Certificate) to
the extent required to make the representation related to such Schedule true and
correct as of the date of such Compliance Certificate: Schedules 1.01(c), 5.09,
5.19(a), 5.19(b), 5.20(b)(i), 5.20(b)(ii) and 5.20(c) to the Disclosure Letter;
provided that, except in respect of Schedule 5.20(b)(i) to the Disclosure
Letter, if no supplement is required to cause such Schedules to be true and
correct as of the date of delivery of such Compliance Certificate, then the
Borrower shall not be required to deliver such a report; it being understood and
agreed that the Borrower shall be required to attach a complete and accurate
copy of Schedule 5.20(b)(i) to the Disclosure Letter to each Compliance
Certificate.

 

63



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Administrative Agent or any Lender (through the Administrative
Agent), copies of any detailed audit reports, management letters or
recommendations submitted to the Board of Directors (or the audit committee of
the Board of Directors) of the Borrower by the Borrower’s independent
accountants in connection with the accounts or books of the Borrower or any of
its Subsidiaries, or any audit of any of them.

(f) Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto.

(g) Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder (other than
the Borrower or any Subsidiary) of debt securities of any Loan Party or of any
of its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement having an outstanding principal balance in excess of the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section (it being
understood that notices or reports regarding conversion or convertibility of the
Convertible Subordinated Debt Securities need not be furnished).

(h) SEC Notices. Promptly, and in any event within ten (10) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation, or possible
investigation or other inquiry, in each case that the Borrower believes is
reasonably likely to lead to an investigation by such agency regarding financial
or other operational results of any Loan Party or any Subsidiary thereof.

(i) Notices. Not later than ten (10) Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement having an outstanding principal balance in excess of the Threshold
Amount.

(j) Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect.

(k) Additional Information. Promptly, such additional information regarding the
business, financial or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request. The Borrower and Subsidiaries may not make any
changes in accounting policies or reporting practices (except as required by
GAAP or as filed with the SEC) without providing thirty (30) days’ notice of
such change to the Administrative Agent (or such shorter period of time as may
be agreed by the Administrative Agent).

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the

 

64



--------------------------------------------------------------------------------

Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(b) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent (by fax
transmission or e-mail transmission) of the posting of any such documents and
provide to the Administrative Agent by e-mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak, ClearPar or another similar electronic
system (the “Platform”) and (B) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (1) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (3) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (4) the
Administrative Agent and any Affiliate thereof and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

6.03 Notices.

Promptly, but in any event within two (2) Business Days, after a Responsible
Officer obtains actual knowledge thereof, notify the Administrative Agent (for
distribution to each Lender):

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to have a
Material Adverse Effect; and

(c) of the occurrence of any ERISA Event that could reasonably be expected to
give rise to liabilities in excess of the Threshold Amount.

 

65



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, unless in the case of any such obligation or liabilities
(which, in the case of Indebtedness, must have an outstanding principal balance
below the Threshold Amount), (i) the same are being contested in good faith by
appropriate proceedings diligently conducted and (ii) adequate reserves in
accordance with GAAP (to the extent required thereby) are being maintained by
the Borrower or such Subsidiary.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its (i) legal
existence and (ii) good standing (to the extent applicable) under the Laws of
the jurisdiction of its organization or incorporation, except in each case in a
transaction permitted by Section 7.04 or 7.05 and in the case of clause (ii) to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation or non-renewal of which could reasonably be
expected to have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty events excepted and make all necessary
repairs thereto and renewals and replacements thereof, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

(b) use the standard of care typical in the industry in the operation and
maintenance of its facilities, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons,
including, without limitation, terrorism insurance. Annually, upon expiration of
current insurance coverage, the Loan Parties shall provide, or cause to be
provided, to the Administrative Agent, such evidence of insurance

 

66



--------------------------------------------------------------------------------

reasonably requested by the Administrative Agent, including, but not limited to:
(i) certified copies of such insurance policies and (ii) evidence of such
insurance policies (including, without limitation and to the extent applicable
and available, ACORD Form 28 certificates (or similar form of insurance
certificate), and ACORD Form 25 certificates (or similar form of insurance
certificate)). As requested by the Administrative Agent, the Loan Parties agree
to deliver to the Administrative Agent an Authorization to Share Insurance
Information.

6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records.

(a) Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects shall be made that are sufficient to
prepare financial statements in accordance with GAAP; and

(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours, upon reasonable
advance notice to the Borrower, not to exceed more than one (1) time per
calendar year so long as no Event of Default has occurred and is continuing;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice. Notwithstanding
the foregoing, neither the Borrower nor its Subsidiaries shall be required to
disclose or discuss, or permit the inspection, examination or making of extracts
of, any document, book, record or other matter, that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent, such Lender or other
representatives is then prohibited by applicable Law or any agreement binding on
the Borrower or its Subsidiaries or (iii) is protected from disclosure by the
attorney-client privilege or the attorney work product privilege.

(b) If requested by the Administrative Agent in its sole discretion, permit the
Administrative Agent, and its representatives, upon reasonable advance notice to
the Borrower, to conduct an annual audit of the Collateral at the expense of the
Borrower.

(c) If requested by the Administrative Agent in its sole discretion, permit the
Administrative Agent to conduct a field examination of the accounts receivable,
controls and systems of Borrower and its Subsidiaries.

 

67



--------------------------------------------------------------------------------

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions to refinance certain existing
Indebtedness and for working capital and general corporate purposes not in
contravention of any Law or of any Loan Document, including, without limitation
for Permitted Acquisitions.

6.12 Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect (other than if such Material Contract expires at the end of its term)
and enforce each such Material Contract in accordance with its reasonable
business judgment and in each case except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.13 Covenant to Guarantee Obligations.

Except in respect of Fabrinet Thailand, for which the provisions of
Section 6.18(a) shall govern exclusively, the Borrower will cause each of its
Material Subsidiaries (other than any Excluded Subsidiary) whether newly formed,
after acquired or otherwise existing, to promptly (and in any event within
thirty (30) days after such Material Subsidiary (other than any Excluded
Subsidiary) is formed or acquired (or such longer period of time as agreed to by
the Administrative Agent in its reasonable discretion)) become a Guarantor
hereunder by way of execution of a Joinder Agreement; provided that in the case
of any Thai Material Subsidiary that is required under the Foreign Business Act
B.E. 2542 (1999), as amended, to obtain a Thai Guarantee License in order to
become a Guarantor hereunder, the Guaranty of such Thai Material Subsidiary
shall not be effective until such Thai Material Subsidiary shall have obtained a
Thai Guarantee License and each of the Borrower and the relevant Thai Material
Subsidiary shall use its best efforts to promptly obtain the Thai Guarantee
License (and the time period for such Thai Material Subsidiary to become a
Guarantor hereunder shall be automatically extended to permit the Thai Material
Subsidiary to obtain such Thai Guarantee License and satisfy the other
requirements of this Section 6.13). In connection therewith, the Borrower shall
give notice to the Administrative Agent not less than five (5) days (or such
shorter period of time as agreed to by the Administrative Agent in its
reasonable discretion) prior to creating or acquiring a Material Subsidiary
(which such notice shall include, as applicable, notice that such Material
Subsidiary shall constitute an Excluded Subsidiary). In connection with the
Joinder Agreement and concurrently therewith, the Borrower shall deliver to the
Administrative Agent, with respect to each new Guarantor, to the extent
applicable, (a) substantially the same documentation required pursuant to
Sections 4.01(b) – (f) and 6.14, (b) such updates to the Disclosure Letter as
may be necessary with respect to such Guarantor and (c) such other documents or
agreements as the Administrative Agent may reasonably request; provided that in
the case of any Thai Material Subsidiary, such Thai Material Subsidiary shall
also promptly deliver to the Administrative Agent certified copies of (i) a Thai
Guarantee License (to the extent that such Thai Material Subsidiary is required
under the Foreign Business Act B.E. 2542 (1999), as amended, to obtain a Thai
Guarantee License) and (ii) a BOT Approval in Principle. For the avoidance of
doubt, in no event shall an Excluded Subsidiary be required to become a
Guarantor.

6.14 Covenant to Give Security.

(a) Equity Interests and Personal Property. The Borrower will cause the Pledged
Equity and all of its tangible and intangible personal property constituting
Collateral now owned or hereafter acquired by it to be subject at all times to a
first priority, perfected Lien (subject to Permitted Liens to the extent
permitted by the Loan Documents) in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Secured Obligations pursuant to the
terms and conditions of the Collateral Documents. The Borrower shall provide
opinions of counsel and any filings and deliveries reasonably necessary in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent.

 

68



--------------------------------------------------------------------------------

(b) Account Control Agreements. From and after the Effective Date, Borrower
shall not open, maintain or otherwise have any deposit or securities accounts at
any bank or other financial institution, or any other account where money or
securities are or may be deposited or maintained with any Person, other than
(i) the accounts set forth on Schedule 6.14 to the Disclosure Letter;
(ii) deposit accounts that are maintained at all times with depositary
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (iii) securities accounts that are maintained at
all times with financial institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement, (iv) deposit accounts established
solely as payroll accounts and other zero balance accounts, withholding and
trust accounts, tax accounts, escrow or other fiduciary accounts and cash
collateral accounts and (v) other deposit accounts and securities accounts, so
long as at any time the balance in any such account does not exceed $10,000,000
and the aggregate balance in all such accounts does not exceed the lesser of
(A) $20,000,000 and (B) ten percent (10%) of all cash and Cash Equivalents of
the Borrower on a Consolidated basis. From and after the Effective Date, the
Borrower shall maintain cash, Cash Equivalents and marketable securities in an
aggregate amount not less than $40,000,000 in unencumbered (other than Liens in
favor of the Administrative Agent for the benefit of the Secured Parties and
Liens permitted under clause (j) or (n) of Section 7.01) deposit and/or
securities accounts located in the United States at all times.

(c) Further Assurances. At any time upon request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action (including, as applicable, promptly completing any
registration or stamping of documents) as the Administrative Agent may
reasonably deem necessary or desirable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Borrower under, the Loan Documents and all applicable
Laws.

6.15 Further Assurances.

Promptly upon the reasonable request by the Administrative Agent, or any Lender
through the Administrative Agent, (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments (including,
as applicable, promptly completing any registration or stamping of documents) as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject the Borrower’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign (by security or otherwise),
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

69



--------------------------------------------------------------------------------

6.16 Compliance with Environmental Laws.

Comply in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP or where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.17 Approvals and Authorizations.

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Obligor is organized and existing, in each
case that are required in connection with the execution, delivery and
performance by such Foreign Obligor of the Loan Documents to which it is a
party.

6.18 Post-Closing Obligations.

(a) Fabrinet Thailand. (i) No later than one hundred eighty (180) days after the
Closing Date, Fabrinet Thailand shall have delivered to the Administrative Agent
(A) a Joinder Agreement, executed by a Responsible Officer of each of the
Borrower and Fabrinet Thailand, and (B) each other applicable item described in
Section 6.13 (including, without limitation, (i) a legal opinion of Thailand
counsel for the Loan Parties and (ii) a certificate executed by a Responsible
Officer of Fabrinet Thailand certifying and attaching copies of each of the Thai
Guarantee License and the BOT Approval in Principle for Fabrinet Thailand), in
each case in form and substance reasonably satisfactory to the Administrative
Agent or (ii) the Borrower shall pay the Fabrinet Thailand Alternative Fees in
accordance with Section 2.07(d). Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, and for so long as the Borrower
complies with the requirements of clause (ii) above, the failure of Fabrinet
Thailand to become a Guarantor shall constitute neither (x) a breach of any Loan
Document nor (y) a Default or Event of Default.

(b) Fabrinet Sweden. No later than one hundred eighty (180) days after the
Closing Date, the Borrower shall deliver to the Administrative Agent either
(i) evidence of the liquidation of Fabrinet Sweden or (ii) a pledge of the
Equity Interests of Fabrinet Sweden, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

 

70



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date and listed on Schedule 7.01 to the
Disclosure Letter and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.02(b), (iii) the
direct or any contingent obligor with respect thereto is not changed and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(b);

(c) Liens for Taxes, import duties or customs duties, in each case, not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP (to the extent
required thereby);

(d) Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person; provided that a reserve or other
appropriate provision shall have been made therefor and the aggregate amount of
such Liens is less than $10,000,000;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation (including pledges or deposits securing liabilities for
reimbursement or indemnity arrangements and letter of credit and bank guaranty
arrangements with respect thereto), other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) attachment Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, and any additions, improvements and attachments
thereto and the proceeds thereof and reasonable and customary security deposits
in connection therewith, and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition or the cost of such construction or
improvement;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries, in each case in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing solely the customary amounts owing to such
bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

(k) leases or subleases or licenses or sublicenses granted to others and not
interfering in any material respect with the business of the Borrower or any
Subsidiary;

(l) Liens arising out of judgments or awards not resulting in an Event of
Default; provided the applicable Loan Party or Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review;

 

71



--------------------------------------------------------------------------------

(m) Any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party or any Subsidiary thereof in
the ordinary course of business and covering only the assets so leased, licensed
or subleased;

(n) Liens of a collection bank arising under Section 4-210 of the UCC (or, if
applicable, the corresponding section of the UCC or other Law in effect in the
relevant jurisdiction) on items in the course of collection including Liens for
any overdraft and related liabilities arising under Cash Management Agreements;

(o) Liens on the Fabrinet Thailand Real Property solely to the extent such Liens
secure the TMB Term Indebtedness;

(p) Any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;

(q) Cash-secured standby letters of credit in an aggregate amount at any time
outstanding not to exceed $5,000,000;

(r) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.03(a);

(s) Liens on property of a Person existing (i) at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary or (ii) at the time
such Person becomes a Subsidiary or (iii) on any property or assets prior to the
acquisition thereof by the Borrower or any Subsidiary; provided that (A) such
Liens were not created in contemplation of such merger, consolidation,
Investment or acquisition, (B) such Liens do not encumber any property other
than the property encumbered at the time of such merger, consolidation,
Investment or acquisition, and the proceeds and products thereof, (C) such Liens
do not extend to any assets other than those of the Person so merged,
consolidated or acquired and its Subsidiaries or the assets so acquired, and
(D) any Indebtedness secured by such Liens permitted under Section 7.02(f);

(t) Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods;

(u) Customary Liens on insurance proceeds securing financed insurance premiums
in the ordinary course of business;

(v) licenses of intellectual property in the ordinary course of business
(including intercompany licensing of intellectual property between the Borrower
and any Subsidiary or between Subsidiaries in connection with cost sharing
arrangements, distribution, marketing, make sell and other similar arrangements)
not interfering in any material respect with the business of the Borrower and
its Subsidiaries.

(w) Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement
relating to a Permitted Acquisition, Disposition or other transaction that is
not prohibited by this Agreement;

 

72



--------------------------------------------------------------------------------

(x) Customary Liens granted in favor of a trustee pursuant to an indenture
relating to Indebtedness not prohibited under this Agreement to the extent such
Liens (i) secure only customary compensation, indemnification and reimbursement
obligations owing to such trustee under such indenture and (ii) are limited to
the cash held by the trustee (excluding cash held in trust for the payment of
such Indebtedness);

(y) customary rights of first refusal, voting, redemption, transfer or other
restrictions with respect to Equity Interests in any joint venture entities or
other Persons that are not Subsidiaries;

(z) Liens arising on any real property as a result of eminent domain,
condemnation or similar proceedings being commenced with respect to such real
property;

(aa) Liens in favor of Governmental Authorities securing the obligations of the
Borrower and is Subsidiaries in jurisdictions outside the United States;
provided that (i) such Liens are acquired by such Governmental Authorities in
order for the Borrower or such Subsidiary to conduct business in such
jurisdiction and (ii) such Liens do not extend to any assets other than those of
Borrower or such Subsidiary; and

(bb) Liens not to exceed $2,000,000 at any time outstanding, provided that no
such Lien shall extend to or cover any Collateral.

7.02 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof (or, in the case of any line of
credit facility, available to be drawn thereunder) and listed on Schedule 7.02
to the Disclosure Letter and any refinancings, refundings, renewals or
extensions thereof; provided that the principal amount of such Indebtedness (or,
in the case of any line of credit facility, the maxium principal amount
available to be drawn thereunder) is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;

(c) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for the purchase, construction or improvement of
fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate principal amount of all such Indebtedness
at any one time outstanding shall not exceed $5,000,000;

(d) Unsecured Indebtedness of a Subsidiary of the Borrower owed to the Borrower
or a Subsidiary of the Borrower, which Indebtedness, in the case of Indebtedness
owing by a Loan Party to a Subsidiary that is not a Loan Party, shall (i) be
subordinated by its terms in right of payment to the prior payment of the
Obligations and (ii) be otherwise permitted under the provisions of Section 7.03
(“Intercompany Debt”);

(e) Guarantees in respect of Indebtedness permitted hereunder;

(f) (i) Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the date hereof in a transaction permitted hereunder and (ii) Indebtedness
in the form of seller notes issued in connection with a Permitted Acquisition,
in the case of clause (i) and (ii) combined in an aggregate principal amount of
such Indebtedness not to exceed $25,000,000; provided that such Indebtedness is
existing at the time such Person becomes a Subsidiary of the Borrower and, other
than seller financing, was not incurred solely in contemplation of such Person’s
becoming a Subsidiary of the Borrower;

 

73



--------------------------------------------------------------------------------

(g) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person for the purpose of directly mitigating risks associated with fluctuations
in interest rates or foreign exchange rates and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

(h) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed $200,000,000 having a maturity date no earlier than one (1) year
following the Maturity Date, evidenced by the Convertible Subordinated Debt
Securities Documents;

(i) The TMB Term Indebtedness;

(j) Indebtedness in respect of surety, appeal, indemnity, performance or similar
bonds and performance and completion guarantees and similar obligations or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case incurred in the ordinary course of
business;

(k) Indebtedness in connection with customary Cash Management Agreements and
from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds or from the endorsement of
instruments for collection, in each case, in the ordinary course of business;

(l) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

(m) Indebtedness consisting of obligations under repurchase agreements
constituting Cash Equivalents at the time such Investment was made;

(n) Indebtedness arising under any Permitted Call Spread Swap Agreement;

(o) Indebtedness consisting of financing of insurance premiums; and

(p) Other Indebtedness in an aggregate principal amount not to exceed $5,000,000
at any time outstanding.

7.03 Investments.

Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of cash or
Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in the Borrower or any
of its Subsidiaries outstanding on the date hereof, (ii) additional Investments
by the Borrower and its Subsidiaries in Loan Parties, (iii) additional
Investments by Subsidiaries of the Borrower that are not Loan Parties in other
Subsidiaries that are not Loan Parties and (iv) so long as no Default has
occurred and is continuing or would result from such Investment, additional
Investments by the Loan Parties in Subsidiaries that are not Loan Parties in an
aggregate amount invested from the date hereof not to exceed the Available
Amount at any time;

 

74



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, intercompany receivables and intercompany charges
or expenses in the ordinary course of business, prepayment or other credits to
suppliers or vendors made in the ordinary course of business and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03 to the Disclosure Letter;

(g) Permitted Acquisitions (other than Investments that are covered by
Section 7.03(c)(iv));

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(i) Investments held by any Person that becomes a Subsidiary of the Borrower
after the Closing Date pursuant to a Permitted Acquisition; provided that such
Investments are existing at the time such Person becomes a Subsidiary of the
Borrower and were not made in contemplation of such Permitted Acquisition;

(j) Swap Contracts permitted by Section 7.02(g) and Permitted Call Spread Swap
Agreements;

(k) to the extent permitted by Section 7.05, Investments consisting of non-cash
consideration received from any Disposition;

(l) Investments that consist of or result from a merger or consolidation
permitted by Section 7.04;

(m) Permitted Liens;

(n) Guarantees of the Borrower or any Subsidiary in respect of leases (other
than capitalized leases) or of other obligations that do not constitute
Indebtedness, in each case, entered into in the ordinary course of business;

(o) Investments consisting of Restricted Payments permitted by Section 7.06; and

(p) other Investments not contemplated by the above provisions not exceeding
$5,000,000 in the aggregate in any fiscal year of the Borrower;

7.04 Fundamental Changes.

Merge, dissolve, liquidate, wind-up, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

75



--------------------------------------------------------------------------------

(a) any Subsidiary may merge with (i) the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one of more other
Subsidiaries; provided that when any Loan Party is merging with another
Subsidiary, a Loan Party shall be the continuing or surviving Person;

(b) any Loan Party (other than the Borrower) may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Loan Party;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation, dissolution or winding up) to (i) another Subsidiary that is not a
Loan Party or (ii) to a Loan Party;

(d) in connection with any Permitted Acquisition, any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it; provided that (i) the Person surviving
such merger shall be a wholly-owned Subsidiary (other than directors’ qualifying
shares) of the Borrower and (ii) in the case of any such merger to which any
Loan Party (other than the Borrower) is a party, a Loan Party is the surviving
Person; and

(e) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving Person and (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, a Loan
Party is the surviving Person.

7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Permitted Transfers;

(b) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions permitted by Sections 7.02, 7.03, 7.04 and 7.06;

(e) the unwinding of any Swap Contract pursuant to its terms; and

(f) other Dispositions so long as (i) at least seventy-five percent (75%) of the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneously with consummation of the transaction and shall be in an
amount not less than the fair market value (as determined by the Borrower in
good faith) of the property disposed of, (ii) if such transaction is a Sale and
Leaseback Transaction, such transaction is not prohibited by the terms of
Section 7.14, (iii) such transaction does not involve the sale or other
disposition of a minority Equity Interest in any Subsidiary, (iv) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section, and (v) the
aggregate net book value of all of the assets sold or otherwise disposed of by
the Loan Parties and their Subsidiaries in all such transactions in any fiscal
year of the Borrower shall not exceed five percent (5%) of the Consolidated
total assets of the Loan Parties and their Subsidiaries (as determined based on
the most recently delivered financial statements on the Closing Date or pursuant
to Section 6.01, as applicable).

 

76



--------------------------------------------------------------------------------

For purposes of Section 7.05(f)(i), the amount of (x) any liabilities (as shown
on the Borrower’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) of the Borrower or any Subsidiary (other than liabilities that are by
their terms subordinated to the Obligations) that are assumed by the transferee
of any such assets and from which the Borrower and all Subsidiaries have been
validly released by all applicable creditors in writing and (y) any securities,
notes or other obligations received by the Borrower or such Subsidiary from such
transferee that are converted by the Borrower or such Subsidiary into cash or
Cash Equivalents (to the extent of the cash or Cash Equivalents received) within
one hundred eighty (180) days following the closing of such sale, transfer or
other disposition, in each case shall be deemed to be cash paid
contemporaneously with such Disposition.

7.06 Restricted Payments.

Make, directly or indirectly, any Restricted Payment, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to any Person that owns Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;

(c) the Borrower and its Subsidiaries may make non-cash Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management, employees or other eligible service providers of the Borrower and
its Subsidiaries or in connection with a Permitted Acquisition involving the
issuance of Equity Interests of the Borrower to its employees or other eligible
service providers outside of a stock option or benefit plan that are subject to
vesting and forfeiture conditions;

(d) the Borrower may distribute rights pursuant to a stockholder rights plan or
redeem such rights, provided that such redemption is in accordance with the
terms of such stockholder rights plan;

(e) the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent
issuance of its Equity Interests;

(f) the Borrower may repurchase or pay cash in lieu of fractional shares of its
Equity Interests arising out of stock dividends, splits or combinations,
business combinations or conversions of convertible securities (including
Convertible Subordinated Debt Securities);

(g) the Borrower and its Subsidiaries may pay withholding taxes in connection
with the retention of Equity Interests pursuant to equity-based compensation
plans;

(h) the Borrower or any Subsidiary may receive or accept the return to the
Borrower or any Subsidiary of Equity Interests of the Borrower or any Subsidiary
constituting a portion of the purchase price consideration in settlement of
indemnification claims;

(i) the Borrower or any Subsidiary may pay cash in lieu of fractional shares in
connection with the conversion of any Equity Interests or make cash settlement
payments upon the exercise of warrants to purchase its Equity Interests or “net
share settle” warrants;

 

77



--------------------------------------------------------------------------------

(j) the Borrower may make payments or distributions to dissenting stockholders
as required by applicable Law;

(k) the Borrower may enter into, exercise its rights and perform its obligations
under any Permitted Call Spread Swap Agreements; and

(l) the Borrower may make other Restricted Payments in an aggregate amount
during any fiscal year of the Borrower not to exceed eighty percent (80%) of the
Borrower’s Consolidated Net Income for the fiscal year immediately preceding the
date on which such Restricted Payment is made.

7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

7.08 Transactions with Affiliates.

Enter into any transaction or series of transactions with any officer, director
or Affiliate of such Person other than transactions which are entered into in
the ordinary course of such Person’s business on fair and reasonable terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms length transaction with a Person other than an officer,
director or Affiliate; provided that the foregoing restriction shall not apply
to (a) advances of working capital to any Loan Party; (b) transfers of cash and
assets to any Loan Party; (c) intercompany transactions not prohibited by this
Agreement; (d) indemnification arrangements and employee agreements,
compensation arrangements (including equity-based compensation and reasonable
and customary fees paid to directors) with, and reimbursement of, expenses of,
in each case, current or former officers, directors, employees and consultants;
(e) Permitted Transfers and Restricted Payments permitted by Section 7.06;
(f) extraordinary retention, bonus or similar arrangements approved by the
Borrower’s Board of Directors (or a committee thereof); (g) severance
arrangements entered into in the ordinary course of business; (h) Investments
permitted by Section 7.03 and (i) intercompany transactions disclosed on
Schedule 7.08 to the Disclosure Letter.

7.09 Burdensome Agreements.

Enter into any Contractual Obligation (except for this Agreement and the other
Loan Documents or as disclosed on Schedule 7.09 to the Disclosure Letter)
that (a) encumbers or restricts the ability of any such Person to (i) to act as
a Loan Party; (ii) make Restricted Payments to any Loan Party, (iii) pay any
Indebtedness or other obligation owed to any Loan Party, (iv) make loans or
advances to any Loan Party, or (v) in the case of the Borrower, create any Lien
upon any of its properties or assets, whether now owned or hereafter acquired,
except, in the case of clause (a)(v) only, for any document or instrument
governing Indebtedness incurred pursuant to Section 7.02(c), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith (and any additions, accessions,
parts, improvements and attachments thereto, and the proceeds thereof), and
except for (1) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (2) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 7.05 pending the consummation of such sale,
(3) customary provisions in leases, licenses and other contracts restricting the
assignment, subletting or encumbrance thereof, (4) restrictions and conditions
in any indenture, agreement, document, instrument or other arrangement relating
to the assets or business of any Subsidiary existing prior to the consummation
of a Permitted Acquisition in which such assets were, or Subsidiary was,
acquired (and not created in contemplation of such Permitted

 

78



--------------------------------------------------------------------------------

Acquisition) so long as such restrictions and conditions do not apply to the
Borrower or any of its other Subsidiaries, (5) customary rights of first
refusal, voting, redemption, transfer or other restrictions with respect to the
Equity Interests in any joint venture entities or other Persons other than
Persons whose Equity Interests are pledged to the Administrative Agent for the
benefit of the Secured Parties; provided that such provisions apply only to such
joint venture or Person and to Equity Interests in such joint venture or Person,
(6) restrictions on deposits imposed by customers of the Borrower or any
Subsidiary under contracts entered into in the ordinary course of business and
(7) restrictions and conditions imposed by Law, or (b) requires the grant of
any Lien on property for any obligation if a Lien on such property is given as
security for the Secured Obligations, except for (i) any Contractual Obligation
of any Subsidiary in effect at the time such Subsidiary becomes a Subsidiary of
the Borrower, so long as such Contractual Obligation was not entered into solely
in contemplation of such Person becoming a Subsidiary of the Borrower and
(ii) customary provisions in indentures for high yield or investment grade
securities, so long as, in each case under the foregoing clauses (i) and (ii),
the applicable Contractual Obligation or indenture does not require the grant of
a Lien on any Collateral.

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth at
any time to be less than the sum of (i) $200,000,000 and (ii) an amount equal to
fifty percent (50%) of the Consolidated Net Income earned each full fiscal
quarter ending after March 31, 2014 (with no deduction for net loss in any such
fiscal quarter).

(b) Consolidated Debt Service Coverage Ratio. Permit the Consolidated Debt
Service Coverage Ratio as of the end of any fiscal quarter of the Borrower,
beginning with the fiscal quarter ending June 27, 2014, to be less than
1.50:1.00.

(c) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio as of the end of any fiscal quarter of the Borrower, beginning with the
fiscal quarter ending June 27, 2014, to be greater than 2.50:1.00.

(d) Consolidated Quick Ratio. Permit the Consolidated Quick Ratio as of the end
of any fiscal quarter of the Borrower, beginning with the fiscal quarter ending
June 27, 2014, to be less than 1.10:1.00.

7.12 Capital Expenditures.

Make any Capital Expenditure, except for (i) Capital Expenditures made in
connection with the construction of the Thai Manufacturing Facility and
(ii) Consolidated Capital Expenditures in the ordinary course of business not
exceeding, in the aggregate for the Borrower and its Subsidiaries during each
fiscal year set forth below, the amount set forth opposite such fiscal year:

 

Fiscal Year

   Amount  

2014

   $ 40,000,000   

2015

   $ 40,000,000   

2016

   $ 40,000,000   

2017

   $ 40,000,000   

2018

   $ 40,000,000   

 

79



--------------------------------------------------------------------------------

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the next following fiscal year (excluding any
carry forward available from any prior fiscal year); and provided, further, if
any such amount is so carried over, it will be deemed used in the applicable
subsequent fiscal year before the amount set forth opposite such fiscal year
above.

7.13 Amendments of Organization Documents; Fiscal Year; Legal Name, Jurisdiction
of Formation; Form of Entity and Accounting Changes.

(a) Amend the Organization Documents of any Loan Party in a manner materially
adverse to the rights of the Lenders;

(b) change the fiscal year of the Borrower without the consent of the
Administrative Agent, which such consent is not to be unreasonably withheld,
delayed or conditioned; or

(c) without providing ten (10) days prior written notice to the Administrative
Agent (or such lesser period of time as agreed to by the Administrative Agent),
change the name, jurisdiction of formation, form of organization or principal
place of business of any Loan Party.

7.14 Sale and Leaseback Transactions.

Consummate any Sale and Leaseback Transaction, except for any Sale and Leaseback
Transaction in which: (a) the sale is permitted under Section 7.05 and is
consummated within ninety (90) days after the Borrower or its Subsidiary, as
applicable, acquires or completes the construction of such fixed or capital
asset, (b) any Indebtedness of the Borrower or its Subsidiaries in respect of
Capitalized Leases or Synthetic Lease Obligations arising from such transaction
permitted by Section 7.02(c), and (c) any Liens on the assets of the Borrower or
its Subsidiaries arising in connection with such transaction are permitted by
Section 7.01(i).

7.15 Prepayments, Etc. of Indebtedness.

Voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (including by the exercise of any right
of setoff), or make any payment in violation of any subordination, standstill or
collateral sharing terms of or governing, any Indebtedness permitted under
Section 7.02(f) or (h), except: (a) refinancing and refunding of the
Indebtedness in compliance with Section 7.02(b), (b) honoring conversion
requests in respect of Convertible Subordinated Debt Securities regularly
scheduled or required repayments or redemptions of Indebtedness under the
Indebtedness set forth in Schedule 7.02 to the Disclosure Letter and
refinancings and refundings of such Indebtedness in compliance with
Section 7.02(b), (c) honoring conversion requests in respect of Convertible
Subordinated Debt Securities and (d) payment in cash in lieu of fractional
shares in connection with the conversions of Convertible Subordinated Debt
Securities.

 

80



--------------------------------------------------------------------------------

7.16 Amendment, Etc. of Indebtedness.

(a) Amend, modify or change in any manner any term or condition of any
Convertible Subordinated Debt Securities Document or give any consent, waiver or
approval thereunder; provided that the Convertible Subordinated Debt Securities
Documents may be amended or modified to extend the amortization or maturity of
the indebtedness evidenced thereby, reduce the interest rate thereon, or
otherwise amend or modify the terms thereof so long as the terms of any such
amendment or modification are no more restrictive on the Loan Parties than the
terms of such documents as in effect on the date hereof;

(b) take any other action in connection with any Convertible Subordinated Debt
Securities Document that would impair the value of the interest or rights of any
Loan Party thereunder or that would impair the rights or interests of the
Administrative Agent or any Lender; or

(c) amend, modify or change in any manner any term or condition of any
Subordinated Indebtedness if such amendment or modification would add or change
any terms in a manner materially adverse to any Loan Party or any Subsidiary (as
determined in good faith by the Borrower), or shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate applicable thereto.

7.17 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, or
otherwise) of Sanctions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three (3) days after the same becomes due, any interest on any Loan
or any fee due hereunder, or (iii) within five (5) days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03(a), 6.05
(solely with respect to the existence of any Loan Party), 6.08, 6.11, Article
VII or Article X; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) a Responsible Officer of
the Borrower becoming aware of such failure and (ii) the date written notice
thereof shall have been given to the Borrower by the Administrative Agent; or

 

81



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered by the Borrower or any Loan Party in connection herewith or therewith
shall be incorrect or misleading when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount and such default continues beyond any applicable grace period, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; provided that this clause (e) shall not apply to
(x) Indebtedness secured by a Permitted Lien that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
in a sale or transfer permitted under this Agreement, so long as such
Indebtedness is repaid when required under the documents providing for such
Indebtedness, (y) any redemption, repurchase, conversion or settlement of any
Convertible Subordinated Debt Security pursuant to its terms unless such
redemption, repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default or
(z) any early payment requirement or unwinding or termination with respect to
any Permitted Call Spread Swap Agreement not resulting from an event of default
thereunder; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than
any Immaterial Subsidiary) thereof institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than any Immaterial Subsidiary) thereof becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within thirty (30) days after its
issue or levy; or

 

82



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer is solvent, has been notified of the potential claim and does not
dispute coverage) and (i) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (ii) there is a period of twenty
(20) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid Lien (subject to Permitted Liens) on the Collateral purported to be
covered thereby, or any Loan Party shall assert the invalidity of such Liens;

(l) Change of Control. There occurs any Change of Control; or

(m) Subordination. (i) Any of the subordination, standstill, payover and
insolvency related provisions of any of the Convertible Subordinated Debt
Securities Documents (the “Subordination Provisions”) shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Convertible Subordinated Debt
Securities; or (ii) the Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent and
the Secured Parties or (C) that all payments of principal of or premium and
interest on the applicable Convertible Subordinated Debt Securities, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of the requisite Appropriate Lenders (in their sole discretion) as
determined in accordance with Section 11.01); and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the requisite Appropriate Lenders or by
the Administrative Agent with the approval of the requisite Appropriate Lenders,
as required hereunder in Section 11.01.

 

83



--------------------------------------------------------------------------------

8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law or
equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Section 2.12, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel (including any local counsel) to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents (including fees, charges and disbursements of
counsel to the respective Lenders arising under the Loan Documents and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and other Secured Obligations arising
under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Secured Obligations then owing under the
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Administrative Agent, the Lenders, the Hedge Banks and the Cash Management
Banks in proportion to the respective amounts described in this clause Fourth
held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

84



--------------------------------------------------------------------------------

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Appointment. Each of the Lenders hereby irrevocably appoints, designates and
authorizes Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and (except for the Borrower’s consultation rights
provided in Section 9.06 and the provisions of Section 9.10) neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank, and a potential Cash Management Bank)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c)),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder

 

85



--------------------------------------------------------------------------------

in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of banking, trust,
financial, advisory, underwriting or other business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or to provide notice to or consent of the Lenders with respect thereto.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower or a Lender.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

86



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objections.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

87



--------------------------------------------------------------------------------

(b) Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Arranger, or a Lender hereunder.

 

88



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07, 2.08(b) and 11.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07, 2.08(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving

 

89



--------------------------------------------------------------------------------

effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (j) of Section 11.01 of this Agreement), and (iii) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Secured
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) irrevocably authorize the Administrative Agent,
at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(d) to (i) hold Liens created under any Collateral Document governed by the laws
of Mauritius (including, without limitation, the Fabrinet Mauritius Share
Pledge) and (ii) the other rights resulting from any such Collateral Document
governed by the laws of Mauritius (including all proceeds of realization), in
trust for the benefit of the Secured Parties pursuant to the terms of this
Agreement.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

90



--------------------------------------------------------------------------------

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

ARTICLE

XCONTINUING GUARANTY

10.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a primary obligor and as a guaranty of payment and performance
and not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations under or in
connection with the Loan Documents (for each Guarantor, subject to the provisos
in this sentence, its “Guaranteed Obligations”); provided that (a) the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor; (b) the liability of each Guarantor
individually with respect to this Guaranty shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any comparable provisions of any applicable state or foreign
law or other applicable Law; (c) in respect of any Thai Guarantor (including
Fabrinet Thailand upon becoming a Guarantor) (i) the Guaranteed Obligations
shall constitute the principal amount of $200,000,000 (plus the amount of any
Incremental Facility) plus all interest accrued thereon, default interest,
indemnities, commissions, charges, fees, costs and expenses, debts or
liabilities incurred or payable under the Loan Documents and (ii) such Thai
Guarantor shall have obtained (A) a BOT Approval in Principle and (B) a Thai
Guarantee License (to the extent that such Thai Material Subsidiary is required
under the Foreign Business Act B.E. 2542 (1999), as amended, to obtain a Thai
Guarantee License). The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive, absent
manifest error, for the purpose of establishing the amount of the Secured
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Secured Obligations or any instrument or
agreement evidencing any Secured Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Secured Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

 

91



--------------------------------------------------------------------------------

10.02 Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Secured Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

10.03 Certain Waivers.

(a) Each Guarantor waives, to the extent permitted by applicable Law, (i) any
defense arising by reason of any disability or other defense of the Borrower or
any other guarantor, or the cessation from any cause whatsoever (including any
act or omission of any Secured Party) of the liability of the Borrower or any
other Loan Party; (ii) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Borrower or any
other Loan Party; (iii) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (iv) any right to proceed against the Borrower
or any other Loan Party, proceed against or exhaust any security for the Secured
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (v) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (vi) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable Law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the Secured
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Secured Obligations.

(b) Notwithstanding anything to the contrary contained in any Loan Document,
each Thai Guarantor irrevocably and unconditionally, to the extent permitted by
applicable law, waives all rights to avoid its obligations under this Guaranty
which it may have under Sections 196, 293, 294, 684, 687, 688 to 690, 693, 694
and 697 to 701 of the Civil and Commercial Code of Thailand and agrees not to
exercise any of its rights under Section 696 of the Civil and Commercial Code of
Thailand unless and until the Guaranteed Obligations have been fully and
irrevocably paid, repaid or discharged.

10.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
Person or entity is joined as a party.

10.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in

 

92



--------------------------------------------------------------------------------

full and the Commitments and the Facilities are terminated. If any amounts are
paid to a Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the Secured
Obligations, whether matured or unmatured.

10.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

10.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

10.08 Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

10.09 Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent or a Lender to the Borrower
shall be deemed delivered to each Loan Party and (c) the Administrative Agent or
the Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Borrower on behalf of the Loan Parties.

 

93



--------------------------------------------------------------------------------

10.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.02 as to any Credit Extension
under a particular Facility without the written consent of the Required
Revolving Lenders or the Required Term Lenders, as the case may be;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to any Lender hereunder or under such other Loan Document
without the written consent of such Lender entitled to such payment or (ii) any
scheduled reduction of any Facility hereunder or under any other Loan Document
without the written consent of each Appropriate Lender;

 

94



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or, subject to clause (ii) of the third proviso of this Section 11.01, any
fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(e) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.03(b) or 2.04(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of the Required Revolving Lenders or the Required Term Lenders,
as applicable or (iii) 2.10(f) in a manner that would alter the pro rata
application required thereby without the written consent of each Lender directly
affected thereby;

(f) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender or (ii) the
definitions of “Required Revolving Lenders” or “Required Term Lenders” as each
relates to the related Facility (or the constituent definition therein relating
to such Facility) without the written consent of each Lender under such
Facility;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

(i) release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender; or

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders under such Facility;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, (A) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender, or all
Lenders or each affected Lender under a Facility, may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(1) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (2) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender, or all Lenders or
each affected Lender under a Facility, that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender; (B) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender

 

95



--------------------------------------------------------------------------------

acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersede the unanimous consent provisions set forth herein
and (C) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

Notwithstanding anything to the contrary herein the Administrative Agent may
(x) with the prior written consent of the Borrower only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency and (y) enter into any
Joinder Agreement with the Borrower and the Guarantor(s) party thereto, without
the consent of any Lenders.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service
or sent by fax transmission or e-mail transmission as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party or the Administrative Agent, to
the address, fax number, e-mail address or telephone number specified for such
Person on Schedule 1.01(a); and

(ii) if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service shall
be deemed to have been given when received; notices and other communications
sent by fax transmission shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent and the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FPML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

96



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any electronic platform or electronic messaging service or
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party.

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, fax number or telephone number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, fax number or telephone number
or e-mail address for notices and other communications hereunder by notice to
the Borrower and the Administrative Agent. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, telephonic or electronic notices, Loan Notices and Notice of
Loan Prepayment) purportedly given by or on behalf of

 

97



--------------------------------------------------------------------------------

any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party in the absence of gross negligence or willful misconduct by the
Administrative Agent or the Lenders in such reliance. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel (including local counsel) for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the reasonable and documented fees, charges and disbursements
of any counsel (including local counsel) for the Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights

 

98



--------------------------------------------------------------------------------

under this Section, or (B) in connection with Loans made hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. Notwithstanding
anything contained herein to the contrary, this Section 11.04 shall survive the
termination of the Revolving Commitments and the Term Commitments as a result of
any non-occurrence of the Effective Date.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable and documented
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee (which, in the case of counsel,
shall be limited to the reasonable and documented fees, disbursements and other
charges of (x) one (1) primary counsel and one (1) additional local counsel in
each relevant jurisdiction for the Indemnitees, taken as a whole, and (y) solely
in the case of an actual or potential conflict of interest, as determined by the
affected Indemnitees, one (1) additional counsel in each relevant jurisdiction
to the affected Indemnitees (similarly situated taken as a whole))), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (A) the gross negligence or
willful misconduct of such Indemnitee, (B) the material breach in bad faith by
such Indemnitee of its express obligations under the Loan Documents pursuant to
a claim initiated solely by the Borrower, or (C) any dispute solely among
Indemnitees (not arising as a result of any act or omission by the Borrower or
any of its Subsidiaries or Affiliates) other than claims against Bank of America
in its capacity or fulfilling its role as the Administrative Agent under the
Loan Documents. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity

 

99



--------------------------------------------------------------------------------

payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party or Indemnitee shall assert, and each such Loan
Party and Indemnitee hereby waives, and acknowledges that no other Person shall
have, any claim against any Loan Party or Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final nonappealable judgment of
a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby or thereby, except neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent except pursuant to
Section 7.04 and no Lender may assign or

 

100



--------------------------------------------------------------------------------

otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Facilities; and

 

101



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Commitment or any Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person or (D) any holder of Convertible
Subordinated Debt Securities.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder

 

102



--------------------------------------------------------------------------------

arising from that Lender’s having been a Defaulting Lender. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations

 

103



--------------------------------------------------------------------------------

under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

11.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) on a need to know basis to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), in which case (except in the context of regular examinations by
any regulatory authority of any Lender), the Administrative Agent and the
Lenders agree to the extent not prohibited by applicable Law, rule or regulation
or order, to use commercially reasonable efforts to promptly inform the Borrower
of the disclosure thereof, (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, in which case, the
Administrative Agent and the Lenders agree to the extent not prohibited by
applicable Law, rule or regulation or order, to use commercially reasonable
efforts to promptly inform the Borrower of the disclosure thereof, (iv) to any
other party hereto, (v) to the extent necessary in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14 or (B) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (vii) on a
confidential basis to (A) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder,
(B) the provider of any Platform or other electronic delivery service used by
the Administrative Agent to deliver Borrower Materials or notices to the Lenders
or (C) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, or (viii) with the consent
of the Borrower or to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information

 

104



--------------------------------------------------------------------------------

that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary, provided that, in
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) Non-Public Information. Each of the Administrative Agent and the Lenders
acknowledges that (i) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs or logo of the Loan Parties, subject to the Administrative Agent or
such Lender providing the Loan Parties a reasonable opportunity to review such
advertising materials prior to their use or distribution.

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured, secured or unsecured, or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.12 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

105



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this

 

106



--------------------------------------------------------------------------------

Section, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

107



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

108



--------------------------------------------------------------------------------

11.16 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request during the continuance of an
Event of Default, any such obligation or indebtedness of any such other Loan
Party to the Subordinating Loan Party shall be enforced and performance received
by the Subordinating Loan Party as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Secured Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement. Without
limitation of the foregoing, so long as no Event of Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Intercompany Debt and other intercompany obligations; provided, that in the
event that any Loan Party receives any payment of any Intercompany Debt or other
intercompany obligations at a time when such payment is prohibited by this
Section, such payment shall be held by such Loan Party, in trust for the benefit
of, and shall be paid forthwith over and delivered, upon written request, to the
Administrative Agent.

11.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arranger and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and, as applicable, its Affiliates (including the Arranger) and the
Lenders and their Affiliates (collectively, solely for purposes of this Section,
the “Lenders”), on the other hand, (ii) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent and its Affiliates (including the
Arranger) and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary, for Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates (including the
Arranger) nor any Lender has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and its Affiliates
(including the Arranger) and the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any of its Affiliates (including the Arranger) nor any
Lender has any obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and each other Loan Party hereby waives
and releases any claims that it may have against the Administrative Agent, any
of its Affiliates (including the Arranger) or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated hereby.

 

109



--------------------------------------------------------------------------------

11.18 Electronic Execution of Assignments and Certain Other Documents.

The words “delivery”, “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided, further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

11.19 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:   

FABRINET,

an exempted company incorporated with limited liability in the Cayman Islands

   By:   

/s/ David T. Mitchell

   Name:    David T. Mitchell    Title:    Chief Executive Officer

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:

FABRINET CHINA HOLDINGS a limited liability company incorporated under the laws
of Mauritius By:  

/s/ Toh Seng Ng

Name:   Toh Seng Ng Title:   Director

FABRINET USA, INC.,

a California corporation

By:  

/s/ Toh Seng Ng

Name:   Toh Seng Ng Title:   President

FBN NEW JERSEY MANUFACTURING, INC.,

a Delaware corporation

By:  

/s/ Toh Seng Ng

Name:   Toh Seng Ng Title:   President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Ronaldo Naval

Name:   Ronaldo Naval Title:   Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Bassam N. Wehbe

Name:   Bassam N. Wehbe Title:   Senior Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:

HSBC Bank USA, National Association,

as a Lender

By:  

/s/ Christopher M. Ames

Name:   Christopher M. Ames Title:   Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:

SunTrust Bank,

as a Lender

By:  

/s/ Johnetta Bush

Name:   Johnetta Bush Title:   Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:

Silicon Valley Bank,

as a Lender

By:  

/s/ Gregory Peterson

Name:   Gregory Peterson Title:   Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

Cash Equivalents

Permitted Investments

 

  •   Obligations of the U.S. Treasury

 

  •   Obligations issued by Federal Agencies

 

  •   Credit Linked Notes with U.S. Government Bills/Bonds

 

  •   Money Market Funds

 

  •   Time Deposits and Demand Deposits with well-established banks with a
minimum credit rating of A minus (A-)

 

  •   Demand Deposits for operating cash with financial institutions where the
operating entity is located

 

  •   Bill of Exchange issued by financial institutions with a minimum credit
rating of A minus (A-)

 

  •   Commercial paper

 

  •   Investments described on Schedule 7.03 to the Disclosure Schedule, solely
to the extent such Investments expire on or before the Effective Date; provided,
that in the case of the Investment described as “Credit Linkage on Agricultural
Development bank of China Depo” on Schedule 7.03, such Investment shall continue
to constitute a Cash Equivalent until August 15, 2014.

Additional Guidelines

 

  •   Currency: All securities must be denominated in US Dollars.

 

  •   Maturity: The maximum maturity of any security purchased will not be more
than 18 months.

 

  •   Ratings: All securities must be rated A1, P-1, F1 or better, or its
equivalent, by at least one Nationally Recognized Statistical Rating
Organization (NRSRO). If there is no short term rating, a security must have a
long term rating (financial institution rating) no lower than A3, A- or better,
or the equivalent.

 

  •   Diversification: No more than 20% of the portfolio will be invested in any
one issuer (excluding U.S. Treasury obligations, Federal Agency obligations).
Money market funds are highly diversified commingled investments. As such, they
are excluded from the diversification constraints as listed above. However, all
money market funds invested must be registered according to SEC Rule 2a-7 of the
investment company Act of 1940.



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

Certain Addresses for Notices

 

Borrower:

 

Fabrinet

190 Elgin Avenue, George Town,

Grand Cayman KYI-9005, Cayman Island

Attn: Toh Seng Ng

Phone: (662) 524-9600

Email: tsng@FabriNet.co.th

Fax Number: (662) 524-9661

Website Address: http://www.fabrinet.com/

 

With a Copy to:

 

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Attn: Kathleen D. Rothman, Esq.

Phone: (650) 320-4629

Email: krothman@wsgr.com

Fax Number: (650) 493-6811

Website Address: http://www.wsgr.com/

  

Administrative Agent:

 

For payments and Requests for Credit Extensions

 

Bank of America, N.A.

101 N. Tryon Street

Charlotte, NC 28255

Attn: Jennifer Clark

Phone: (980)388-0017

Email: jennifer.clark@baml.com

Fax Number: (704) 409-0135

Account No.: 1366212250600

Ref: Fabrinet

ABA# 026009593

 

Other Notices for Administrative Agent

 

Bank of America, N.A.

Agency Management

901 Main Street

Dallas, TX 75202

Attn: Ronaldo Naval

Phone: (214) 209-1162

Email: ronaldo.naval@baml.com

Fax Number: (877) 511-6124

 

With a Copy to:

 

Sidley Austin LLP

1001 Page Mill Road, Building 1

Palo Alto, CA 94304

Attn: Pamela J. Martinson, Esq.

Phone: (650) 565-7044

Email: pmartinson@sidley.com

Fax Number: (650) 565-7100

Website Address: http://www.sidley.com/



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

Initial Commitments and Applicable Percentages

 

Lender

   Revolving
Commitment      Applicable
Percentage
(Revolving
Loans)     Term
Commitment      Applicable
Percentage
(Term Loans)     Total
Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 52,500,000         35 %    $ 17,500,000         35 %    $ 70,000,000      
  35 % 

SunTrust Bank

   $ 30,000,000         20 %    $ 10,000,000         20 %    $ 40,000,000      
  20 % 

HSBC Bank

   $ 37,500,000         25 %    $ 12,500,000         25 %    $ 50,000,000      
  25 % 

Silicon Valley Bank

   $ 30,000,000         20 %    $ 10,000,000         20 %    $ 40,000,000      
  20 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

Total:

   $ 150,000,000         100 %    $ 50,000,000         100 %    $ 200,000,000   
     

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of

Administrative Questionnaire

On file with Administrative Agent.



--------------------------------------------------------------------------------

EXHIBIT B

Form of

Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
Loan Documents or the loan transactions governed thereby or in any way based on
or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (a) and (b) above
being referred to herein collectively as [the][an] “Assigned Interest”). Each
such sale and assignment is without recourse to [the][any] Assignor and, except
as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.

 

  1. Assignor[s]:                                 
                                              

 

                                     ___________________________________

 

  2. Assignee[s]:                                 
                                              

 

                                     ___________________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

  3. Borrower: Fabrinet, an exempted company incorporated with limited liability
in the Cayman Islands

 

  4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

  5. Credit Agreement: Credit Agreement, dated as of May 22, 2014 among the
Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent

 

  6. Assigned Interest:

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate
Amount of
Commitment/
Loans
for all Lenders8      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans9     CUSIP
Number          $            $                   %             $            $
                  %             $            $                   %   

 

  7. [Trade Date:             ]10

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term Commitment”, etc.).

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

[Consented to and]11 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

[Consented to:]12

FABRINET,

as Borrower

By:  

 

Name:  

 

Title:  

 

 

11  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

12  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Standard Terms and Conditions for Assignment and Assumption

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C

Form of

Compliance Certificate

Financial Statement Date: [            ,             ]

 

TO: Bank of America, N.A., as Administrative Agent

 

RE: Credit Agreement, dated as of May 22, 2014, by and among Fabrinet, an
exempted company incorporated with limited liability in the Cayman Islands (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

 

DATE: [Date]

 

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the [            ] of the Borrower, and that, as such, [he/she] is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower and the other Loan Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered (i) the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and (ii) the
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year. Such
consolidating statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries on an individual basis in accordance with GAAP.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such Consolidated and consolidating financial
statements fairly present in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries on a
Consolidated (or in the case of consolidating statements, individual basis) in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and each of the
other Loan Parties performed and observed all its obligations under the Loan
Documents, and

[select one:]

[to the knowledge of the undersigned, during such fiscal period each of the Loan
Parties performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]

4. The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document are
true and correct in the case of representations and warranties that contain a
materiality qualification, or true and correct in all material respects in the
case of representations and warranties that do not contain a materiality
qualification on and as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct, or true and correct in
all material respects, as applicable, as of such earlier date), and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement,
including the statements in connection with which this Compliance Certificate is
delivered. [The following updated Schedules to the Disclosure Letter are
attached hereto as Exhibit A, each of which is required to make the
representations and warranties related to such Schedule true and correct as of
the date hereof: [Schedules 1.01(c), 5.09, 5.19(a), 5.19(b), 5.20(b)(i),
5.20(b)(ii), and 5.20(c).]]1

5. The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Certificate.

6. [Schedule 5.20(b)(i) attached to the Disclosure Letter is true and correct as
of the date hereof].2

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1  Include to the extent applicable.

2  Include to the extent not included in item 4 above.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
duly executed as of the date first above written.

 

FABRINET, an exempted company incorporated with limited liability in the Cayman
Islands By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule A

Financial Statement Date: [            ,             ] (“Statement Date”)

CONSOLIDATED TANGIBLE NET WORTH EXHIBIT

This calculation covers the period from             , 20        through
            , 20        

 

Tangible Net Worth (on a consolidated basis)

     

1.

 

Tangible Net Worth:

       

Shareholders Equity of Borrower and its Subsidiaries

      $                

 

 

   

-  Intangible Assets of Borrower and its Subsidiaries (including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs)

      $                

 

 

   

Consolidated Tangible Net Worth

   1(A)    $                

 

 

 

2.

 

$200,000,000

      $ 200,000,000           

 

 

   

+ 50% of Consolidated Net Income earned for each fiscal quarter ending after
March 31, 2014 (with no deduction for net loss in any such fiscal quarter)

      $                

 

 

   

Total:

   2(A)    $                

 

 

 

Requirement Met (is 1(a) greater than or equal to 2(a), “Yes” or “No”):

             

 

 

 



--------------------------------------------------------------------------------

Debt Service Coverage Ratio (on a consolidated basis)

     

1.

 

Consolidated EBITDA:

       

Consolidated Net Income

      $                                

 

 

   

+ Consolidated Interest Charges

      $             

 

 

   

+ the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, including, without
limitation, any franchise taxes or other taxes based on income, profits or
capital and all other taxes that are included in the provision for income tax
line item on the Consolidated income statement of the Borrower and its
Subsidiaries

      $             

 

 

   

+ depreciation and amortization expense

      $             

 

 

   

+ non-cash charges and losses (excluding any such non-cash charges or losses to
the extent (A) there were cash charges with respect to such charges and losses
in past accounting periods or (B) there is a reasonable expectation that there
will be cash charges with respect to such charges and losses in future
accounting periods)

      $             

 

 

   

+ non-cash, stock-based compensation expenses

      $             

 

 

   

+ extraordinary or one-time losses, costs and expenses

      $             

 

 

   

Related to the Thai 2011 Flooding

      $             

 

 

   

paid in connection with the Facilities

      $             

 

 

   

Related to any proposed or actual Permitted Acquisition and any financings
thereof, in an aggregate not to exceed $2,000,000 (including integration costs
and expenses)

      $             

 

 

   

In connection with the primary or secondary offering of the Borrower’s common
stock, in an aggregate not to exceed $2,000,000

      $             

 

 

   

+ non-cash losses

      $             

 

 

   

-  non-cash gains (excluding any non-cash gains to the extent (A) there were
cash gains with respect ot such gains in past accounting periods or (B) there is
a reasonable expectation that there will be cash gains with respect to such
gains in future accounting periods)

      $             

 

 

   

-  extraordinary gains (including gains related to the Thai 2011 Flooding)

      $             

 

 

   

Consolidated EBITDA

   1(A)    $             

 

 

 

2.

 

Current maturities of long term debt (as shown on the balance sheet dated
            , 20        )

      $             

 

 

   

+ current maturities of obligations in respect of capitalized leases (as shown
on the balance sheet dated             , 20        )

             

 

 

 



--------------------------------------------------------------------------------

 

+ Consolidated Interest Charges

      $             

 

 

   

Total Debt Service

   2(A)    $             

 

 

 

Debt Service Coverage Ratio = 1(A) ÷ 2(A)

        to 1.0           

 

 

 

Required ratio is:

        1.50       to 1.0           

 

 

 



--------------------------------------------------------------------------------

Consolidated Senior Leverage Ratio (on a consolidated basis)

     

1.

 

Consolidated Senior Funded Indebtedness:

       

Outstanding principal amount of all obligations, whether current or long-term,
for borrowed money and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments

      $                                

 

 

   

+ Purchase money indebtedness

      $             

 

 

   

+ All direct obligations under issued and outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, less the amount then cash-collateralized
on commercially reasonable and customary terms

      $             

 

 

   

+ All obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable, intercompany charges of
expenses, deferred revenue and other accrued liabilities in the ordinary course
of business and (ii) any earn-out obligation or post-closing balance sheet
adjustments prior to the time as it becomes a liability on the balance sheet of
such Person in accordance with GAAP) to the extent required to be reflected on
the Consolidated balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP

      $             

 

 

   

+ Attributable Indebtedness

      $             

 

 

   

+ All obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Disqualified Equity
Interests (other than payments made solely in Qualified Equity Interests),
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends

      $             

 

 

   

+ Without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified above of Persons other than the Borrower or any
Subsidiary

      $             

 

 

   

+ all Indebtedness of the types referred to above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which the Borrower or a Subsidiary is a general partner or
joint venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary

      $             

 

 

   

-  Convertible Subordinated Debt Securities

      $             

 

 

   

Consolidated Senior Funded Indebtedness

   1(A)    $             

 

 

 



--------------------------------------------------------------------------------

2.

 

Obligations in Respect of Capitalized Leases

   1(B)    $                                

 

 

 

3.

 

Consolidated EBITDA (see 1(A) in Debt Service Coverage Ratio calculation above)

   2(A)    $             

 

 

 

Consolidated Senior Leverage Ratio = [1(A) + 1(B)] ÷ 2(A)

        to 1.0           

 

 

 

Required ratio is:

   2.50      to 1.0           

 

 

 

Consolidated Quick Ratio (on a consolidated basis)

     

1.

 

Consolidated Quick Assets:

       

Cash and Cash Equivalents

      $             

 

 

   

+ Net trade accounts receivable

      $             

 

 

   

+ Marketable securities not classified as long-term investments

      $             

 

 

   

Consolidated Quick Assets

   1(A)    $             

 

 

 

2.

 

Consolidated Current Liabilities:

   2(A)    $             

 

 

 

Consolidated Quick Ratio = 1(A) ÷ 2(A)

        to 1.0           

 

 

 

Required ratio is:

        1.10     to 1.0           

 

 

 



--------------------------------------------------------------------------------

EXHIBIT D

Form of

Joinder Agreement

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [                ,
        ], is by and among [                        , a
                        ] (the “Subsidiary Guarantor”), Fabrinet, an exempted
company incorporated with limited liability in the Cayman Islands (the
“Borrower”), and Bank of America, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) under that certain Credit
Agreement, dated as of May 22, 2014 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among the Borrower, the Guarantors, the Lenders and the Administrative Agent.
Capitalized terms used herein but not otherwise defined shall have the meanings
provided in the Credit Agreement.

The Subsidiary Guarantor is an additional Loan Party, and, consequently, the
Borrower is required by Section 6.13 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Secured Parties:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all representations and warranties, covenants and other
terms, conditions and provisions of the Credit Agreement and the other
applicable Loan Documents. Without limiting the generality of the foregoing
terms of this Paragraph 1, the Subsidiary Guarantor hereby guarantees, jointly
and severally together with the other Guarantors, the prompt payment of the
Guaranteed Obligations in accordance with Article X of the Credit Agreement and
subject to the terms and conditions set forth therein.

2. After giving effect to the information set forth on Schedule A hereto, each
of the Subsidiary Guarantor and the Borrower hereby agree that all of the
representations and warranties contained in Article V of the Loan Agreement and
each other Loan Document are true and correct in the case of representations and
warranties that contain a materiality qualification, or true and correct in all
material respects in the case of representations and warranties that do not
contain a materiality qualification, as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
such representations and warranties shall be true and correct, or true and
correct in all material respects, as applicable, as of such earlier date).

3. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Loan Document and Collateral Document and the schedules and exhibits thereto.
The information on the schedules to the Credit Agreement and the Collateral
Documents are hereby supplemented (to the extent permitted under the Credit
Agreement or Collateral Documents) to reflect the information shown on the
attached Schedule A.

4. The Borrower confirms that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the Subsidiary Guarantor under the
Credit Agreement and under each other Loan Document to which it is a party.



--------------------------------------------------------------------------------

5. Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Agreement.

6. This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

7. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The terms of Sections 11.14 and 11.15 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:     [SUBSIDIARY GUARANTOR]    

By:

       

Name:

       

Title:

   

 

BORROWER:     FABRINET,    

an exempted company incorporated with limited liability

in the Cayman Islands

   

By:

       

Name:

       

Title:

   

 

Acknowled, accepted and agreed: BANK OF AMERICA, N.A., as Administrative Agent

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

Schedule A

Schedules to Credit Agreement and Collateral Documents

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

EXHIBIT E

Form of

Loan Notice

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Credit Agreement,
dated as of May 22, 2014, by and among Fabrinet, an exempted company
incorporated with limited liability in the Cayman Islands (the “Borrower”), the
Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

 

 

The undersigned hereby requests (select one):

¨ A Borrowing of [Revolving][Term] Loans

¨ A [conversion] or [continuation] of [Revolving][Term] Loans

---

1. On                      (the “Credit Extension Date”).

2. In the amount of $                     .

3. Comprised of: ¨ Base Rate Loans

                                      ¨ Eurodollar Rate Loans

4. For Eurodollar Rate Loans: with an Interest Period of          months.

[The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(b) of the Credit Agreement.]1

[The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the date of
the Credit Extension Date.]2

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

1  Include this sentence in the case of a Revolving Borrowing.

2  Include this sentence only in the case of a Borrowing of Revolving Loans or
Term Loans.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Loan Notice to be duly
executed as of the date first above written.

 

BORROWER:     FABRINET,     an exempted company incorporated with limited
liability in the Cayman Islands    

By:

       

Name:

       

Title:

   



--------------------------------------------------------------------------------

EXHIBIT F

Form of

Permitted Acquisition Certificate

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Credit Agreement,
dated as of May 22, 2014, by and among Fabrinet, an exempted company
incorporated with limited liability in the Cayman Islands (the “Borrower”), the
Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

 

 

Borrower intends to make an Acquisition of [            ] (the “Target”). The
undersigned Responsible Officer of Borrower, hereby certifies that:

(a) The Acquisition is an acquisition of a type of business (or assets used in a
type of business) permitted to be engaged in by the Borrower and its
Subsidiaries pursuant to the terms of the Credit Agreement.

(b) No Default exists or would exist after giving effect to the Acquisition.

(c) After giving effect to the Acquisition on a Pro Forma Basis, the Loan
Parties are in compliance on a Pro Forma Basis with each of the financial
covenants set forth in Section 7.11 of the Credit Agreement (as demonstrated on
Schedule A attached hereto).

(d) Attached hereto as Schedule B is a description of the material terms of the
Acquisition (including a description of the business and the form of
consideration).

(e) Attached hereto as Schedule C are the [audited financial statements]
[management-prepared financial statements] of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date.

(f) Attached hereto as Schedule D are the Consolidated projected income
statements of the Borrower and its Subsidiaries (giving effect to the
Acquisition) for the next four (4) full consecutive fiscal quarters beginning
with the fiscal quarter in which the Acquisition is consummated.

(g) The Acquisition is not a “hostile” acquisition and has been approved by the
Board of Directors and/or shareholders (or equivalents), to the extent required
by applicable Law, of the applicable Loan Party and the Target.

(h) If any of the consideration payable by the Loan Parties shall be in cash
(other than cash in lieu of fractional shares), immediately prior to giving
effect to the Acquisition, the aggregate principal amount of Revolving Loans
available to be borrowed under Section 2.01(b) of the Credit Agreement is at
least $100,000,000.



--------------------------------------------------------------------------------

(i) the cost of the Acquisition paid by the Loan Parties and their Subsidiaries
in cash at the closing of such Acquisition, plus any cash earnouts or similar
deferred or contingent payments paid after closing of such Acquisition, for all
Acquisitions made during the term of this Agreement shall not exceed
$300,000,000 (plus any proceeds received from the issuance (within twelve
(12) months prior to the closing of such Acquisition) of Convertible
Subordinated Debt Securities).

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Permitted Acquisition
Certificate to be duly executed as of the date first above written.

 

BORROWER:     FABRINET,     an exempted company incorporated with limited
liability in the Cayman Islands    

By:

       

Name:

       

Title:

   



--------------------------------------------------------------------------------

Schedule A

Financial Covenant Calculations

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

Schedule B

Description of Material Terms

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

Schedule C

[Audited Financial Statements] [Management-Prepared Financial Statements]

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

Schedule D

Consolidated Projected Income Statements

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

EXHIBIT G

Form of

Revolving Note

[            ,             ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of May 22, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Guarantors, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, and the holder is entitled to the benefits thereof. Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives, to the
extent permitted by law, diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this Revolving Note.

Delivery of an executed counterpart of a signature page of this Revolving Note
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Revolving Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Revolving Note to be duly
executed as of the date first above written.

 

BORROWER:   FABRINET,   an exempted company incorporated with limited liability
in the Cayman Islands   By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT H

Form of

Secured Party Designation Notice

 

TO: Bank of America, N.A., as Administrative Agent

 

Fabrinet, as Borrower

 

RE: Credit Agreement, dated as of May 22, 2014, by and among Fabrinet, an
exempted company incorporated with limited liability in the Cayman Islands (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

 

DATE: [Date]

 

 

[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

 

as a [Cash Management Bank] [Hedge Bank]

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT I

Form of

Solvency Certificate

 

TO: Bank of America, N.A., as Administrative Agent

 

RE: Credit Agreement, dated as of May 22, 2014, by and among Fabrinet, an
exempted company incorporated with limited liability in the Cayman Islands (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

 

DATE: [Date]

 

 

The undersigned Responsible Officer of the Borrower and Fabrinet Co., Ltd.
(“Fabrinet Thailand”) is familiar with the properties, businesses, assets and
liabilities of the Loan Parties and is duly authorized to execute this
certificate on behalf of the Borrower and Fabrinet Thailand.

The undersigned certifies that [he/she] has made such investigation and
inquiries as to the financial condition of the Loan Parties and their
Subsidiaries as the undersigned deems necessary and prudent for the purpose of
providing this Certificate. The undersigned acknowledges that the Administrative
Agent and the Lenders are relying on the truth and accuracy of this Certificate
in connection with the making of Credit Extensions and the other transactions
contemplated under the Credit Agreement.

The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.

BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the transactions contemplated by the Credit Agreement:

(a) The fair value of the property of the Borrower and Fabrinet Thailand
individually and the Borrower and its Subsidiaries taken as a whole, in each
case is greater than the total amount of liabilities, including contingent
liabilities, of the Borrower and Fabrinet Thailand, respectively, individually
and the Borrower and its Subsidiaries taken as a whole, on a Consolidated basis.

(b) The present fair salable value of the assets of the Borrower and Fabrinet
Thailand individually and the Borrower and its Subsidiaries taken as a whole, is
not less than the amount that will be required to pay the probable liability of
the Borrower and Fabrinet Thailand, respectively, individually and the Borrower
and its subsidiaries taken as a whole, on their debts as they become absolute
and matured.

(c) The Borrower and Fabrinet Thailand individually and the Borrower and its
subsidiaries taken as a whole, do not intend to, and do not believe that they
will, incur debts or liabilities beyond their individual or consolidated ability
to pay such debts and liabilities as they mature.



--------------------------------------------------------------------------------

(d) The Borrower and Fabrinet Thailand individually and the Borrower and its
subsidiaries taken as a whole, are not engaged in business or a transaction, and
are not about to engage in business or a transaction, for which their property,
on an individual or consolidated basis, would constitute an unreasonably small
capital.

(e) The Borrower and Fabrinet Thailand individually and the Borrower and its
subsidiaries taken as a whole, are able to pay their individual and consolidated
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.

(f) The amount of contingent liabilities at any time have been computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Solvency Certificate to be
duly executed as of the date first above written.

 

BORROWER:     FABRINET,     an exempted company incorporated with limited
liability in the Cayman Islands     By:  

 

    Name:  

 

    Title:  

 

FABRINET THAILAND:     FABRINET CO. LTD.,     a limited liability company
incorporated under the Laws of Thailand     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT K

Form of

Term Note

[            ,             ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[            ] or its registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of May 22, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Guarantors, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement and
the holder is entitled to the benefits thereof. The Term Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Term Note and endorse thereon the date, amount and maturity of its Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives, to the
extent permitted by law, diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this Term Note.

Delivery of an executed counterpart of a signature page of this Term Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Term Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Term Note to be duly
executed as of the date first above written.

 

BORROWER:     FABRINET,     an exempted company incorporated with limited
liability in the Cayman Islands     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT L

Form of

Officer’s Certificate

 

TO: Bank of America, N.A., as Administrative Agent

 

RE: Credit Agreement, dated as of May 22, 2014, by and among Fabrinet, an
exempted company incorporated with limited liability in the Cayman Islands (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

 

DATE: [Date]

 

 

The undersigned Responsible Officer of [LOAN PARTY] (the “Company”) hereby
certifies as follows:

1. Attached hereto as Exhibit A is a true and complete copy of the [certificate
of incorporation] [list of shareholders] [specimen of seal (if any)] [specimen
signatures of its authorized director(s)] [tax certificate (if any)] of the
Company and all amendments thereto as in effect on the date hereof certified
and/or issued as a recent date by the appropriate Governmental Authorities of
the state of incorporation of the Company.

2. Attached hereto as Exhibit B is a true and complete copy of the [memorandum
and articles of association][articles of association][bylaws][operating
agreement] (if any) [power of attorney dated [            ] (if any)] of the
Company and all amendments thereto as in effect on the date hereof.

3. Attached hereto as Exhibit C is a true and complete copy of resolutions duly
adopted by the [board of directors] of the Company on [            ]
authorizing, among others, (i) the execution and delivery of the Credit
Agreement and the Loan Documents to which the Company is a party, (ii) the
consummation of the transactions contemplated by the Credit Agreement and the
Loan Documents to which the Company is a partyand (iii) the execution and
delivery by the [directors or officers] of the Company of such other agreements,
certificates or instruments and such other actions as such [directors or
officers] may consider necessary or appropriate to carry out the foregoing
resolutions and the transactions contemplated thereby. Such resolutions have not
in any way been rescinded or modified and have been in full force and effect
since their adoption to and including the date hereof, and such resolutions are
the only corporate proceedings of the Company now in force relating to or
affecting the matters referred to therein.

4. Attached hereto as Exhibit D are true and complete copies of the
certificate[s] of good standing, existence or its equivalent of the Company
certified as of a recent date by the appropriate Governmental Authorities of the
state of incorporation of the Company.

5. The persons named on the schedule attached hereto as Exhibit E are the duly
elected and qualified [directors officers] of the Company, holding the [offices]
set forth opposite their respective names on the date hereof, and the signatures
appearing opposite the names of the [directors or officers] are their true and
genuine signatures, and each of such officers is duly authorized to execute and
deliver, on behalf of the Company, the Credit Agreement, the Notes and the other
Loan Documents to be issued pursuant thereto.



--------------------------------------------------------------------------------

6. Attached hereto as Exhibit F are the Company’s copy registers listing the
directors, members, mortgages and charges, as of a recent date.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the day and
year set forth above.

 

By:  

 

Name:  

 

Title:  

 

I,             , the             of the Company, hereby certify that
            is the duly elected and qualified             of the Company and
that his/her true and genuine signature is set forth above.

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT M

Form of

Financial Condition Certificate

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Credit Agreement,
dated as of May 22, 2014, by and among Fabrinet, an exempted company
incorporated with limited liability in the Cayman Islands (the “Borrower”), the
Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

 

 

Pursuant to the terms of Section 4.01 of the Credit Agreement, a Responsible
Officer of the Borrower hereby certifies on behalf of the Loan Parties and not
in any individual capacity that, as of the date hereof, the statements below are
accurate and complete in all respects:

(a) There are no actions, suits, investigations, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened in writing, at law,
in equity, in arbitration or before any other Governmental Authority against any
Loan Party or any Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to the Credit Agreement or any other Loan
Document or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(b) Immediately after giving effect to the Credit Agreement, the other Loan
Documents and all transactions contemplated by the Credit Agreement to occur on
the Closing Date, (i) no Default or Event of Default exists, (ii) all
representations and warranties contained in the Credit Agreement and in the
other Loan Documents are true and correct in the case of representations and
warranties that contain a materiality qualification, or true and correct in all
material respects in the case of representations and warranties that do not
contain a materiality qualification, on and as of the date hereof (except to the
extent such representations and warranties relate to an earlier date, in which
case such representations and warranties shall be true and correct, or true and
correct in all material respects, as applicable, as of such earlier date), and
(iii) the Loan Parties are in pro forma compliance with each of the initial
financial covenants set forth in Section 7.11 of the Credit Agreement, as
demonstrated by the financial covenant calculations set forth on Schedule A
attached hereto, as of the last day of the quarter ending at least twenty
(20) days preceding the Closing Date.

(c) Immediately after giving effect to the Credit Agreement, the other Loan
Documents and all transactions contemplated by the Credit Agreement to occur on
the Closing Date, each of the conditions precedent in Section 4.01 have been
satisfied.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Financial Condition
Certificate to be duly executed as of the date first above written.

 

BORROWER:     FABRINET,     an exempted company incorporated with limited
liability in the Cayman Islands     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

Schedule A

Financial Covenant Calculations

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

EXHIBIT N

Form of

Authorization to Share Insurance Information

 

TO:    Insurance Agent RE:    Credit Agreement, dated as of May 22, 2014, by and
among Fabrinet, an exempted company incorporated with limited liability in the
Cayman Islands (the “Borrower”), the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement) DATE:    [Date]

 

 

 

Grantor:    Fabrinet (the “Grantor”) Administrative Agent:    Bank of America,
N.A., as Administrative Agent for the Secured Parties, I.S.A.O.A., A.T.I.M.A. *
(the “Administrative Agent”)    Attn: MAC Legal Collateral Administration   
Mail Code CA4-702-02-25    2001 Clayton Road, 2nd Floor    Concord, CA 94520
Policy Number:    [Insert Applicable Policy Number] Insurance Company/Agent:   
[Insert Applicable Insurance Company/Agent] (the “Insurance Agent”) Insurance
Company Address:    [Insert Insurance Company’s Address] Insurance Company
Telephone No.:    [Insert Insurance Company’s Telephone No.] Insurance Company
Fax No.:    [Insert Insurance Company’s Fax No.]

The Grantor hereby authorizes the Insurance Agent to send evidence of all
insurance to the Administrative Agent, as may be requested by the Administrative
Agent, together with requested copies of insurance policies and certificates of
insurance.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

*  I.S.A.O.A. stands for “its successors and/or assigns.” A.T.I.M.A. stands for
“as their interest may appear.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Authorization to Share
Insurance Information to be duly executed as of the date first above written.

 

BORROWER:     FABRINET,     an exempted company incorporated with limited
liability in the Cayman Islands     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT O

Form of

Notice of Loan Prepayment

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Credit Agreement,
dated as of May 22, 2014, by and among Fabrinet, an exempted company
incorporated with limited liability in the Cayman Islands (the “Borrower”), the
Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

 

 

The Borrower hereby notifies the Administrative Agent that on             17
pursuant to the terms of Section 2.03 (Prepayments) of the Credit Agreement, the
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:

 

  ¨ Optional prepayment of [Revolving][Term Loans] in the following amount(s):

 

  ¨ Eurodollar Rate Loans: $                        18

Applicable Interest Period:

 

  ¨ Base Rate Loans: $                        19

[This notice is conditioned upon [            ] and may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the date
specified above) if such condition is not satisfied, and upon such revocation,
the Borrower shall not be required to make the prepayment specified in this
notice.]20

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17  Specify date of such prepayment.

18  Any prepayment of Eurodollar Rate Loans shall be in a minimum principal
amount of $1,000,000.

19  Any prepayment of Base Rate Loans shall be in a minimum principal amount of
$500,000.

20  Include if prepayment is conditional, pursuant to Section 2.03(a) of the
Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Notice of Loan Prepayment to
be duly executed as of the date first above written.

 

BORROWER:     FABRINET,     an exempted company incorporated with limited
liability in the Cayman Islands     By:  

 

    Name:  

 

    Title:  

 